                                  Case 20-11087                        Doc 1    Filed 05/12/20            Page 1 of 59

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


                           District of Delaware
                                        (State)
 Case number (If known):                                      Chapter     11                                                          Check if this is an
                                                                                                                                         amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               Sustainable Restaurant Holdings, Inc.




 2.   All other names debtor used
      in the last 8 years                         Sustainable Restaurant Group; Bamboo Sushi; Quickfish
      Include any assumed names,
      trade names, and doing business
      as names




 3.   Debtor’s federal Employer
                                                          XX-XXXXXXX
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                   Mailing address, if different from principal place
                                                                                                            of business

                                                  920 SW 6th Avenue, Suite 1200
                                              Number          Street                                        Number      Street

                                                                                                             P.O. Box 3347
                                                                                                            P.O. Box

                                                  Portland, OR 97204                                          Portland, OR 97208
                                              City                              State     ZIP Code
                                                                                                                                                                 Por




                                                                                                            City                        State        ZIP Code


                                                                                                            Location of principal assets, if different from
                                                                                                            principal place of business
                                                  Multnomah County, OR                               _
                                              County
                                                                                                            Number      Street




                                                                                                            City                        State        ZIP Code




 5.   Debtor’s website (URL)                      www.sustainablerestaurantgroup.com




Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 1
                                  Case 20-11087              Doc 1        Filed 05/12/20              Page 2 of 59

Debtor         Sustainable Restaurant Holdings, Inc.                     _                     Case number (if known)
             Name



                                           ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
 6. Type   of debtor

                                           ☐ Partnership (excluding LLP)


                                           ☐ Other. Specify:


                                           A. Check one:
 7. Describe   debtor’s business
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           ☒ None of the above

                                           B. Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                            Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                           7225 - Restaurants and Other Eating Places


 8. Under which chapter of the             Check one:
     Bankruptcy Code is the
     debtor filing?                         Chapter 7
                                            Chapter 9
                                           ☒ Chapter 11. Check all that apply:
     A debtor who is a “small business
     debtor” must check the first sub-                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
     box. A debtor as defined in                               aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     § 1182(1) who elects to proceed                           affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
     under subchapter V of chapter 11                          recent balance sheet, statement of operations, cash-flow statement, and federal
     (whether or not the debtor is a                           income tax return or if any of these documents do not exist, follow the procedure in
     “small business debtor”) must                             11 U.S.C. § 1116(1)(B).
     check the second sub-box.                             ☒ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                are less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return, or
                                                                if any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                               for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                            Chapter 12

 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 2
                                        Case 20-11087              Doc 1          Filed 05/12/20               Page 3 of 59

Debtor         Sustainable Restaurant Holdings, Inc.                              _                   Case number (if known)
               Name



 9.   Were prior bankruptcy cases            ☒ No
      filed by or against the debtor
      within the last 8 years?                Yes.     District                               When                      _ Case number
                                                                                                       MM / DD / YYYY
      If more than 2 cases, attach a
                                                        District                               When                      _ Case number
      separate list.
                                                                                                       MM / DD / YYYY


 10. Are   any bankruptcy cases                 No
      pending or being filed by a
      business partner or an                 ☒ Yes. Debtor           See Rider 1                                           Relationship   Affiliate
      affiliate of the debtor?                          District     Delaware                                              When           05/12/2020
      List all cases. If more than 1,                                                                                                     MM / DD / YYYY
      attach a separate list.                           Case number, if known


 11. Why   is the case filed in this         Check all that apply:
      district?
                                            ☒  Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than
                                            in any other district.

                                                 A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12. Does   the debtor own or have           ☒No
      possession of any real
      property or personal property           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      that needs immediate                             Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                          It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                           What is the hazard?

                                                          It needs to be physically secured or protected from the weather.

                                                          It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                           assets or other options).

                                                          Other



                                                       Where is the property?
                                                                                      Number          Street

                                                                                                                                                                _

                                                                                                                                    _
                                                                                      City                                                State ZIP Code


                                                       Is the property insured?

                                                          No
                                                          Yes. Insurance agency

                                                                   Contact name                                                                                 _

                                                                   Phone




              Statistical and administrative information




 Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 3
                                  Case 20-11087                Doc 1         Filed 05/12/20              Page 4 of 59

Debtor         Sustainable Restaurant Holdings, Inc.                         _                    Case number (if known)
              Name




 13.   Debtor’s estimation of              Check one:
       available funds                      Funds will be available for distribution to unsecured creditors.
                                           ☒ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                           ☒ 1-49                                 1,000-5,000                                25,001-50,000
 14.   Estimated number of                  50-99                                5,001-10,000                               50,001-100,000
       creditors
                                            100-199                              10,001-25,000                              More than 100,000
                                            200-999

                                            $0-$50,000                           $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                     $50,001-$100,000                    ☒ $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                            $100,001-$500,000                    $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                            $500,001-$1 million                  $100,000,001-$500 million                  More than $50 billion

                                            $0-$50,000                          ☒ $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities                $50,001-$100,000                     $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                            $100,001-$500,000                    $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                            $500,001-$1 million                  $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
             $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                               petition.
       debtor
                                               I have been authorized to file this petition on behalf of the debtor.

                                               I have examined the information in this petition and have a reasonable belief that the information is true and
                                               correct.


                                           I declare under penalty of perjury that the foregoing is true and correct.

                                              Executed on    05/12/2020
                                                             MM / DD / YYYY


                                                /s/ Matthew Park                                              Matthew Park
                                               Signature of authorized representative of debtor               Printed name

                                               Title President and Chief Executive Officer




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 4
                                Case 20-11087                Doc 1         Filed 05/12/20         Page 5 of 59

Debtor       Sustainable Restaurant Holdings, Inc.                         _               Case number (if known)
            Name




 18. Signature   of attorney
                                             /s/ Domenic E. Pacitti                                   Date         05/12/2020
                                             Signature of attorney for debtor                                       MM / DD / YYYY



                                               Domenic E. Pacitti
                                             Printed name

                                               Klehr Harrison Harvey Branzburg LLP
                                             Firm name

                                               919 North Market Street, Suite 1000
                                             Number         Street
                                              Wilmington                                                    DE              19801-3062
                                             City                                                           State           ZIP Code

                                              302-426-1189                                                  dpacitti@klehr.com                    _
                                             Contact phone                                                  Email address

                                              3989                                                            DE
                                             Bar number                                                     State




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 5
                                    Case 20-11087             Doc 1    Filed 05/12/20   Page 6 of 59




Fill in this information to identify the case:

United States Bankruptcy Court for the:

                             District of Delaware

                                                    (State)                                            ☐ Check if this is an
                                                                                                           amended filing
Case number (if known):                                 Chapter   11


                                                    Rider 1
                     Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

 On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the
United States Bankruptcy Court for the District of Delaware for relief under chapter 11 of title 11 of the
United States Code.


               1.             Sustainable Restaurant Holdings, Inc.
               2.             SRG Operations, LLC
               3.             Quickfish LLC
               4.             Bamboo Sushi, LLC
               5.             Quickfish Pearl District LLC
               6.             Quickfish SW Stark, LLC
               7.             Quickfish Slabtown LLC
               8.             Quickfish Avanti (Bamboo Sushi Avanti, LLC)
               9.             Bamboo Sushi NE Alberta, LLC
               10.            Bamboo Sushi Lake Oswego, LLC
               11.            Bamboo Sushi SW 12th, LLC
               12.            Bamboo Sushi Denver Lo-Hi, LLC
               13.            Bamboo Sushi NW 23rd, LLC
               14.            Bamboo Sushi Seattle Cap Hill, LLC
               15.            Bamboo Sushi U Village Seattle, LLC
               16.            Bamboo Sushi Embarcadero SF, LLC
               17.            Bamboo Sushi Bishop Ranch, LLC
               18.            Bamboo Sushi Kierland Scottsdale, LLC
               19.            Bamboo Sushi Commissary Kitchen, LLC
               20.            Bamboo Sushi Biltmore Phoenix, LLC
               21.            Bamboo Sushi Valley Fair, LLC
               22.            Bamboo Sushi Washington Square, LLC
                            Case 20-11087           Doc 1      Filed 05/12/20         Page 7 of 59



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                       ) Chapter 11
                                                                 )
    Sustainable Restaurant Holdings, Inc., et al., 1             ) Case No. 20-____ (___)
                                                                 )
                           Debtors.                              ) (Joint Administration Requested)
                                                                )

                                 LIST OF EQUITY SECURITY HOLDERS OF
                               SUSTAINABLE RESTAURANT HOLDINGS, INC. 2

       Debtor                           Equity Holders                                                      Percentage
                                                                                                             of Equity
                                                                                                                Held
       Sustainable Restaurant           Kristofor Lofgren                                                      42.1%
       Holdings, Inc.
                                        Bain Capital Double Impact Fund, LP                                     35.4%
                                        BCIP Double Impact Associates, L.P.                                      3.8%
                                        Kitchen Fund, LP                                                         4.4%
                                        Valor R&D Series LLC – Series DB                                         0.5%
                                        Jay Jeffers                                                              0.3%
                                        Jerome Guillen                                                           0.3%
                                        Will Guidara                                                             0.1%
                                        David Ostrander                                                          0.3%
                                        James Herbert (Trustee)                                                  0.4%
                                        James E. John                                                            0.3%
                                        GEH LLC                                                                  0.3%
                                        John Trefethen (Trustee)                                                 0.4%
                                        Hailey E. Trefethen (Trustee)                                            0.1%
                                        Loren E. Trefethen (Trustee)                                             0.1%

1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal tax
    identification numbers, are as follows: Sustainable Restaurant Holdings, Inc. (6430); SRG Operations, LLC (0486); Quickfish
    LLC (7391); Bamboo Sushi, LLC (9009); Quickfish Pearl District LLC (9060); Quickfish SW Stark, LLC (1879); Quickfish
    Slabtown LLC (7391); Quickfish Avanti (Bamboo Sushi Avanti, LLC) (9009); Bamboo Sushi NE Alberta, LLC (7610);
    Bamboo Sushi Lake Oswego, LLC (9484); Bamboo Sushi SW 12th, LLC (7382); Bamboo Sushi Denver Lo-Hi, LLC (4045);
    Bamboo Sushi NW 23rd, LLC (1361); Bamboo Sushi Seattle Cap Hill, LLC (9009); Bamboo Sushi U Village Seattle, LLC
    (9052); Bamboo Sushi Embarcadero SF, LLC (5837); Bamboo Sushi Bishop Ranch, LLC (3763); Bamboo Sushi Kierland
    Scottsdale, LLC (0483); Bamboo Sushi Commissary Kitchen, LLC (2194); Bamboo Sushi Biltmore Phoenix, LLC (9412);
    Bamboo Sushi Valley Fair, LLC (2887); Bamboo Sushi Washington Square, LLC (5066). The Debtors’ headquarters address
    is: 920 SW 6th Avenue, Suite 1200, Portland, OR 97204 and mailing address is: PO Box 3347, Portland, OR 97208. The
    Debtors operate restaurants under the following names: Bamboo Sushi and Quickfish.
2
    This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of Bankruptcy
    Procedure. All equity positions listed are as of the date of commencement of this chapter 11 case.
Case 20-11087   Doc 1   Filed 05/12/20   Page 8 of 59


       Adam K. Lowry and Mara Lowry (Trustee)            0.5%
       Benjamin Clymer                                   0.1%
       Millennium Trust Co., LLC                         0.3%
       Eric Kessler and Sharapat Kessler                 0.1%
       Jacbert, LLC                                      0.3%
       Incentive Plan Issued and Available              10.4%
                                         Case 20-11087              Doc 1          Filed 05/12/20          Page 9 of 59




 Fill in this information to identify the case and this filing:

Debtor Name:     Sustainable Restaurant Holdings, Inc.

United States Bankruptcy Court for the:                District of Delaware
                                                                                                        (State)
Case number (If known):


      Official Form 202
      Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                       12/15

      An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
      submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
      document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the
      identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
      fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
      §§ 152, 1341, 1519, and 3571.

                  Declaration and signature

                 I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
                 partnership; or another individual serving as a representative of the debtor in this case.
                 I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
                 correct:

                 I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
                 correct:


           ☐      Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

           ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

           ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

           ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

           ☐      Schedule H: Codebtors (Official Form 206H)

           ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

           ☐      Amended Schedule

           ☐      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                  (Official Form 204)

           ☒      Other document that requires a declaration                       List of Equity Security Holders

      I declare under penalty of perjury that the foregoing is true and correct.

          Executed on
                                              05/12/2020                              /s/ Matthew Park
                                              MM/ DD/YYYY                             Signature of individual signing on behalf of debtor
                                                                                      Matthew Park
                                                                                      Printed name
                                                                                      President and Chief Executive Officer
                                                                                      Position or relationship to debtor

      Official Form 202                Declaration Under Penalty of Perjury for Non-Individual Debtors
                      Case 20-11087           Doc 1      Filed 05/12/20        Page 10 of 59




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
Sustainable Restaurant Holdings, Inc., et al., 1                 ) Case No. 20-(_____) (___)
                                                                 )
                             Debtors.                            ) (Joint Administration Requested)
                                                                 )

                           CORPORATE OWNERSHIP STATEMENT OF
                          SUSTAINABLE RESTAURANT HOLDINGS, INC.

      In accordance with Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Procedure, the above-captioned Debtor in this case submits the following information:

    Corporate Equity Holder               Address of Corporate Equity Owner                       Percentage of
                                                                                                  Equity Held

Kristofor Lofgren                    1011 SW Davenport Street                                          42.1%
                                     Portland, OR 97201

Bain Capital Double                  John Hancock Tower                                                35.4%
Impact Fund, LP                      200 Clarendon Street
                                     Boston, MA 02116

BCIP Double Impact                   John Hancock Tower                                                 3.8%
Associates, L.P.                     200 Clarendon Street
                                     Boston, MA 02116

Kitchen Fund, LP                     500 Park Avenue, 4th Floor                                         4.4%
                                     New York, NY 10022


1
      The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal
      tax identification numbers, are as follows: Sustainable Restaurant Holdings, Inc. (6430); SRG Operations, LLC
      (0486); Quickfish LLC (7391); Bamboo Sushi, LLC (9009); Quickfish Pearl District LLC (9060); Quickfish
      SW Stark, LLC (1879); Quickfish Slabtown LLC (7391); Quickfish Avanti (Bamboo Sushi Avanti, LLC)
      (9009); Bamboo Sushi NE Alberta, LLC (7610); Bamboo Sushi Lake Oswego, LLC (9484); Bamboo Sushi SW
      12th, LLC (7382); Bamboo Sushi Denver Lo-Hi, LLC (4045); Bamboo Sushi NW 23rd, LLC (1361); Bamboo
      Sushi Seattle Cap Hill, LLC (9009); Bamboo Sushi U Village Seattle, LLC (9052); Bamboo Sushi Embarcadero
      SF, LLC (5837); Bamboo Sushi Bishop Ranch, LLC (3763); Bamboo Sushi Kierland Scottsdale, LLC (0483);
      Bamboo Sushi Commissary Kitchen, LLC (2194); Bamboo Sushi Biltmore Phoenix, LLC (9412); Bamboo
      Sushi Valley Fair, LLC (2887); Bamboo Sushi Washington Square, LLC (5066). The Debtors’ headquarters
      address is: 920 SW 6th Avenue, Suite 1200, Portland, OR 97204 and mailing address is: PO Box 3347,
      Portland, OR 97208. The Debtors operate restaurants under the following names: Bamboo Sushi and Quickfish.
                 Case 20-11087    Doc 1    Filed 05/12/20     Page 11 of 59




Valor R&D Series LLC –      875 North Michigan Avenue                         0.5%
Series DB                   Suite 3214
                            Chicago, IL 60611

Jay Jeffers                 1035 Post Street                                  0.3%
                            San Francisco, CA 94109

Jerome Guillen              23 Linaria Way                                    0.3%
                            Portola Valley, CA 94028

Will Guidara                139 West 19th Street, Apt. 8E                     0.1%
                            New York, NY 10011

David Ostrander             22 White Pine Canyon Road                         0.3%
                            Park City, UT 84060

James Herbert (Trustee)     1908 Filbert Street                               0.4%
                            San Francisco, CA 94123

James E. John               6117 Buena Vista Drive                            0.3%
                            Vancouver, WA 98661

GEH LLC                     P.O. Box 3586                                     0.3%
                            Napa, CA 81632

John Trefethen (Trustee)    P.O. Box 1391                                     0.4%
                            Edwards, CO 81632

Hailey E. Trefethen         5901 Christine Avenue, Ste. 102                   0.1%
(Trustee)                   Emeryville, CA 94608

Loren E. Trefethen          P.O. Box 2460                                     0.1%
(Trustee)                   Napa, CA 94558

Adam K. Lowry and Mara      4 Starboard Court                                 0.5%
Lowry (Trustee)             Mill Valley, CA 94941

Benjamin Clymer             21 West End Avenue, Apt. 3208                     0.1%
                            New York, NY 10023

Millennium Trust Co.,       2001 Spring Road, Ste. 700                        0.3%
LLC                         Oak Brook, IL 60523

Eric Kessler and Sharapat   3775 Olive Street                                 0.1%
Kessler                     Washington, DC 20015
                Case 20-11087     Doc 1    Filed 05/12/20   Page 12 of 59




Jacbert, LLC                102 NE 2nd Street, Ste. 283                     0.3%
                            Boca Raton, FL 33432

Incentive Plan Issued and   920 SW 6th Avenue, Suite 1200                   10.4%
Available                   Portland, OR 97204
                               Case 20-11087                 Doc 1      Filed 05/12/20           Page 13 of 59


 Fill in this information to identify the case and this filing:

Debtor Name          Sustainable Restaurant Holdings, Inc.

United States Bankruptcy Court for the:                District of Delaware
                                                                                                       (State)
Case number (If known):


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

           Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.
          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:


    ☐       Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

    ☐       Schedule H: Codebtors (Official Form 206H)

    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

    ☐       Amended Schedule

    ☐       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)

    ☒       Other document that requires a declaration                        Corporate Ownership Statement

I declare under penalty of perjury that the foregoing is true and correct.

    Executed on
                                       05/12/2020                                /s/ Matthew Park
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 Matthew Park
                                                                                 Printed name

                                                                                 President and Chief Executive Officer
                                                                                 Position or relationship to debtor




Official Form 202                Declaration Under Penalty of Perjury for Non-Individual Debtors
                                           Case 20-11087                 Doc 1    Filed 05/12/20               Page 14 of 59

Debtor name Sustainable Restaurant Holdings, Inc.

UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
Case No. (If known)


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                         12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.

Name of creditor and complete                                                           Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                                    claim is
mailing address, including zip               email address of creditor contact          claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                   (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                        trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                        loans,                               deduction for value of collateral or setoff to
                                                                                        professional                         calculate unsecured claim.
                                                                                        services, and
                                                                                        government
                                                                                                                            Total Claim, if   Deduction        Unsecured claim
                                                                                        contracts)
                                                                                                                            partially         for value of
                                                                                                                            secured           collateral or
                                                                                                                                              setoff


1   OVF Bamboo, LLC                          OVF Bamboo, LLC                            Debts                                                                         $1,409,800.00
    c/o Oregon Venture Fund                  Attn: Eric Rosenfeld
    Attn: Eric Rosenfeld                     Email: eric@oregonventurefund.com
    760 SW 9th Ave, Ste 2380
    Portland, OR 97205




2   Shrader & Martinez Construction, USA     Shrader & Martinez Construction, USA LLC   Vendor                                                                        $1,068,100.49
    LLC                                      Attn: Loretta Keesey, Carol Bertnick
    160 Dry Creek Rd                         Tel: 928-282-7554
    Sedona, AZ 86336                         Email: lkeesey@shradermartinez.com;
                                             cbertnick@shradermartinez.com




3   D Kelly Construction, Inc                D Kelly Construction, Inc                  Vendor                                                                          $375,733.74
    55 Lafayette St                          Attn: Lisa Craib McMillan
    San Francisco, CA 94103                  Tel: 415-330-9294
                                             Fax: 415-330-9284




4   Bargreen Ellingson                       Bargreen Ellingson                         Vendor                                                                           $98,917.64
    Lockbox 310055                           Attn: Alex Leppe
    P.O. Box 94328                           Tel: 206-682-1472; 303-405-2734
    Seattle, WA 98124-6628                   Fax: 303-607-6551
                                             Email: a.leppe@bargreen.com




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                     Page 1
                                           Case 20-11087              Doc 1         Filed 05/12/20            Page 15 of 59


Debtor name Sustainable Restaurant Holdings, Inc.                                                             Case No. (If known)

                                                                         (Continuation Sheet)

Name of creditor and complete                                                          Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                                   claim is
mailing address, including zip               email address of creditor contact         claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                  (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                       trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                       loans,                               deduction for value of collateral or setoff to
                                                                                       professional                         calculate unsecured claim.
                                                                                       services, and
                                                                                       government
                                                                                                                           Total Claim, if   Deduction        Unsecured claim
                                                                                       contracts)
                                                                                                                           partially         for value of
                                                                                                                           secured           collateral or
                                                                                                                                             setoff


5   University Village LP                    University Village LP                     Landlord                                                                         $71,450.66
    2623 NE University Village St, Ste 7     Attn: Phil Flores
    Seattle, WA 98105                        Tel: 206-523-0622
                                             Email: phil@uvillage.com;
                                             ar@uvillage.com




6   Bain Capital Double Impact, LP           Bain Capital Double Impact, LP            Professional                                                                     $44,000.00
    John Hancock Tower                       Attn: Bryan C Curran                      Services
    200 Clarendon St                         Tel: 617-516-2075
    Boston, MA 02116                         Email: bcurran@baincapital.com;
                                             twestermann@baincapital.com




7   VF Mall LLC                              VF Mall LLC                               Landlord                                                                         $43,313.84
    P.O. Box 55702                           Attn: Jim Lee
    Los Angeles, CA 90074-5702               Tel: 310-689-5651
                                             Email: jim.lee@urw.com




8   Washington Dept of Revenue               Washington Dept of Revenue                Tax                                                                              $33,902.35
    Treasury Management
    P.O. Box 47464
    Olympia, WA 98504-7464




9   Scott Edwards Architecture, LLP          Scott Edwards Architecture, LLP           Vendor                                                                           $32,580.72
    2525 East Burnside St                    Attn: Jeff Hammond, Lindsey Phillips
    Portland, OR 97214-1753                  Tel: 503-226-3617
                                             Email: jeff@seallp.com;
                                             lphillips@seallp.com



10 Platinum AVL                              Platinum AVL                              Vendor                                                                           $31,800.60
   104 SW 2nd Ave                            Attn: Ali Tabatabaie
   Portland, OR 97204                        Tel: 503-222-9166
                                             Fax: 503-222-9355
                                             Email: Ali@platinumAVL.com




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                   Page 2
                                       Case 20-11087               Doc 1         Filed 05/12/20               Page 16 of 59


Debtor name Sustainable Restaurant Holdings, Inc.                                                             Case No. (If known)

                                                                     (Continuation Sheet)

Name of creditor and complete                                                          Nature of the       Indicate if      Amount of unsecured claim
                                           Name, telephone number, and                                     claim is
mailing address, including zip             email address of creditor contact           claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                  (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                       trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                       loans,                               deduction for value of collateral or setoff to
                                                                                       professional                         calculate unsecured claim.
                                                                                       services, and
                                                                                       government
                                                                                                                           Total Claim, if   Deduction        Unsecured claim
                                                                                       contracts)
                                                                                                                           partially         for value of
                                                                                                                           secured           collateral or
                                                                                                                                             setoff


11 Geffen Mesher                           Geffen Mesher                               Professional                                                                     $30,000.00
   888 SW 5th Ave, Ste 800                 Attn: Lindsey S Martin                      Services
   Portland, OR 97204                      Tel: 503-445-3371
                                           Email: lmartin@gmco.com




12 LoHi Garden LLC                         LoHi Garden LLC                             Landlord                                                                         $28,535.57
   Attn: Sharon McMeen                     Attn: Regan Schmergel, Sharon McMeen
   7400 E Crestline Cr, Ste 125            Tel: 720-219-7647
   Greenwood Village, CO 80111             Email: reganschmergel@infinityc.com




13 Courtyard Properties                    Courtyard Properties                        Landlord                                                                         $27,874.80
   1122 Stark Investment, LLC              Attn: Carmen Toney
   2455 NW Marshall St Ste 1               Tel: 503-223-6260
   Portland, OR 97210-2997                 Email:
                                           f19b3eb43c2fb390580f865aa6b027746e5d
                                           c50d@courtyardproperties.mailer.appfolio.
                                           us



14 Ascentium Capital LLC                   Ascentium Capital LLC                       Vendor                                                                           $26,535.00
   P.O. Box 301593                         Attn: Robert Alvarado, Melissa Scheu
   Dallas, TX 75303-1593                   Tel: 877-568-5915 x0347; 281-902-1452
                                           Fax: 866-846-3679; 281-921-3452
                                           Email:
                                           RobertAlvarado@ascentiumcapital.com;
                                           MelissaScheu@ascentiumcapital.com



15 US Foods - Seattle                      US Foods - Seattle                          Vendor                                                                           $26,523.01
   P.O. Box 94781                          Attn: John Sandstrom
   Seattle, WA 98124-7081                  Tel: 855-877-1476
                                           Email: john.sandstrom@usfoods.com;
                                           seaarrequests@usfood.com




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                    Page 3
                                        Case 20-11087                Doc 1        Filed 05/12/20            Page 17 of 59


Debtor name Sustainable Restaurant Holdings, Inc.                                                           Case No. (If known)

                                                                       (Continuation Sheet)

Name of creditor and complete                                                        Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                  claim is
mailing address, including zip              email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                     trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                     loans,                               deduction for value of collateral or setoff to
                                                                                     professional                         calculate unsecured claim.
                                                                                     services, and
                                                                                     government
                                                                                                                         Total Claim, if   Deduction        Unsecured claim
                                                                                     contracts)
                                                                                                                         partially         for value of
                                                                                                                         secured           collateral or
                                                                                                                                           setoff


16 Davis Wright Tremaine LLP                Davis Wright Tremaine LLP                Professional                                                                     $24,686.25
   1300 SW Fifth Ave, Ste 2400              Attn: Julie Springer                     Services
   Portland, OR 97201                       Tel: 503-778-5462
                                            Fax: 503-778-5299
                                            Email: juliespringer@dwt.com




17 Pacific Lightworks LLC                   Pacific Lightworks LLC                   Vendor                                                                           $23,999.56
   16459 Lexington Ct                       Attn: Earl F Levin
   Lake Oswego, OR 97034                    Tel: 503-635-7203
                                            Email: ELevin@PacificLightworks.com




18 Creative Financial Staffing, LLC         Creative Financial Staffing, LLC         Vendor                                                                           $23,625.13
   1 International Pl, 16th Fl              Attn: Mary Gerber
   Boston, MA 02110                         Tel: 503-552-6719
                                            Email: mgerber@cfstaffing.com




19 Biltmore Fashion Park                    Biltmore Fashion Park                    Landlord                                                                         $23,527.13
   P.O. Box 31001-2178                      Attn: Rick Dawson
   Pasadena, CA 91110-2178                  Tel: 602-955-8401
                                            Email: Rick.Dawson@macerich.com




20 Lmnop Design, Inc                        Lmnop Design, Inc                        Vendor                                                                           $22,635.41
   45 29th St                               Attn: Tyler Pew, Benjamin Rubke
   San Francisco, CA 94110                  Tel: 415-400-3863
                                            Email: tyler@lmnopdesigninc.com;
                                            ben@makedesignthink.com



21 ROY - A Hospitality Design Studio        ROY - A Hospitality Design Studio        Vendor                                                                           $21,092.50
   3616 Lawton St                           Attn: Hannah Collins
   San Francisco, CA 94122                  Tel: 415-829-2670
                                            Email: hannah@thisisroy.com




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                 Page 4
                                         Case 20-11087                Doc 1         Filed 05/12/20                Page 18 of 59


Debtor name Sustainable Restaurant Holdings, Inc.                                                                 Case No. (If known)

                                                                       (Continuation Sheet)

Name of creditor and complete                                                              Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                                       claim is
mailing address, including zip               email address of creditor contact             claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                      (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                           trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                           loans,                               deduction for value of collateral or setoff to
                                                                                           professional                         calculate unsecured claim.
                                                                                           services, and
                                                                                           government
                                                                                                                               Total Claim, if   Deduction        Unsecured claim
                                                                                           contracts)
                                                                                                                               partially         for value of
                                                                                                                               secured           collateral or
                                                                                                                                                 setoff


22 California Dept of Tax & Fee              California Dept of Tax & Fee Administration   Tax                                                                              $21,007.41
   Administration
   P.O. Box 942879
   Sacramento, CA 94279




23 Fyrn                                      Fyrn                                          Vendor                                                                           $19,851.17
   Attn: David Charne                        Attn: David Charne
   2901 Mariposa St, Ste 10                  Tel: 415-306-2671
   San Francisco, CA 94110                   Email: dave@fyrn.com




24 JFC International, Inc                    JFC International, Inc                        Vendor                                                                           $19,540.07
   5015 E 8th St, Ste B                      Attn: Joshua Her, Chiharu Hogan
   Tacoma, WA 98424                          Tel: 253-922-8889; 253-896-2152
                                             Email: jher@jfc.com; chogan@jfc.com;
                                             jse.ar@jfc.com



25 True World Foods, LLC                     True World Foods, LLC                         Vendor                                                                           $18,205.82
   32-34 Papetti Plz                         Attn: Yasu Endo
   Elizabeth, NJ 07206                       Tel: 360-695-9577
                                             Email: EndoY@trueworldfoods.com




26 Aeonian Partners, LP                      Aeonian Partners, LP                          Landlord                                                                         $17,856.30
   c/o Sunset Development Company            Attn: Marilou Jocson
   P.O. Box 640                              Tel: 925-815-1901; 925-815-1907
   San Ramon, CA 94583                       Email: mjocson@bishopranch.com




27 Wizer Properties LLC                      Wizer Properties LLC                          Landlord                                                                         $17,494.41
   c/o GREP Southwest, LLC                   Attn: Bryce Harp
   Attn: Commercial Property Manager         Tel: 503-416-2587
   1125 NW Couch St, Ste 450                 Email: Bryce.Harp@greystar.com
   Portland, OR 97209




 Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                      Page 5
                                        Case 20-11087               Doc 1    Filed 05/12/20            Page 19 of 59


Debtor name Sustainable Restaurant Holdings, Inc.                                                      Case No. (If known)

                                                                     (Continuation Sheet)

Name of creditor and complete                                                   Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                             claim is
mailing address, including zip              email address of creditor contact   claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                           (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                loans,                               deduction for value of collateral or setoff to
                                                                                professional                         calculate unsecured claim.
                                                                                services, and
                                                                                government
                                                                                                                    Total Claim, if   Deduction        Unsecured claim
                                                                                contracts)
                                                                                                                    partially         for value of
                                                                                                                    secured           collateral or
                                                                                                                                      setoff


28 Pacific Sea Food Co Inc 570              Pacific Sea Food Co Inc 570         Vendor                                                                           $15,487.22
   16797 SE 130th Ave                       Attn: Andrea Greene
   Clackamas, OR 97015                      Tel: 503-905-4438
                                            Email: AGreene@pacseafood.com;
                                            argeneral@pacseafood.com




29 Pine City LLC                            Pine City LLC                       Landlord                                                                         $15,397.41
   1271 Adair St                            Attn: Renita Lin
   San Marino, CA 91108                     Email: renitaolivia@gmail.com




30 Kristofer Lofgren                        Kristofer Lofgren                   Former Employee                                                         Undetermined
   1011 SW Davenport St                     Tel: 310-877-9808
   Portland, OR 97201                       Email: kslofgren@gmail.com




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                            Page 6
                                Case 20-11087                 Doc 1      Filed 05/12/20            Page 20 of 59


    Fill in this information to identify the case and this filing:

  Debtor Name           Sustainable Restaurant Holdings, Inc.

  United States Bankruptcy Court for the:                 District of Delaware
                                                                                                                (State)
  Case number (If known):


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


            Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.
          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:


     ☐      Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

     ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

     ☐      Schedule H: Codebtors (Official Form 206H)

     ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

     ☐      Amended Schedule

     ☒      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)

     ☒      Other document that requires a declaration                       Certification of Creditor Matrix

I declare under penalty of perjury that the foregoing is true and correct.

    Executed on
                                       05/12/2020                                /s/ Matthew Park
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor

                                                                                 Matthew Park
                                                                                 Printed name


                                                                                 President and Chief Executive Officer
                                                                                 Position or relationship to debtor




Official Form 202                Declaration Under Penalty of Perjury for Non-Individual Debtors
                     Case 20-11087   Doc 1       Filed 05/12/20   Page 21 of 59


Sustainable Restaurant Holdings
 ($ USD)

                                      FY              YTD
                                     2019            Mar'20
Income Statement:
Revenue                                      -                -

Meal COGS                                    -                -
Labor COGS                                   -                -
COGS                                         -                -

Gross Profit                                 -                -
 % margin

Direct Operating Expenses                    -                -
Utilities                                    -                -
R&M                                          -                -
Supplies                                     -                -
G&A                                          -                -
T&E                                          -                -
Occupancy                                    -                -
Operating Expenses                           -                -

EBITDA                                       -                -
 % margin

Depreciation & Amortization                 -               -
Pre-Opening Expenses                        -               -
Other (Income) Expense                      -          18,797
GAAP Expenses                               -               -
Corporate Overhead                      6,403          17,613
Income Taxes                             (700)              -
Net Income                             (5,703)        (36,410)
                        Case 20-11087    Doc 1       Filed 05/12/20   Page 22 of 59


Sustainable Restaurant Holdings
 ($ USD)

                                           FY             YTD
                                          2019           Mar'20
Balance Sheet:
Cash                                         3,600         125,960
Due to/from                             16,127,012      17,405,089
Receivables                                      -               -
Inventory                                        -               -
Prepaid Expenses                                 -               -
Current Assets                          16,130,611      17,531,049

Fixed Assets, Gross                              -                -
Accum. Depreciation                              -                -
Fixed Assets, Net                                -                -

Intangible Assets                                -              -
Other Assets                                     -              -
Notes Receivable                                 -              -
ASSETS                                  16,130,611     17,531,049

Account Payable                                  -          8,250
Credit Cards                                     -              -
Payroll Liabilities & Tips                       -              -
Sales Tax Payable                                -              -
Accrued Liabilities                              -              -
Accrued Interest Payable                         -         18,797
Expensify Liability                              -              -
Gift Cards Payable                               -              -
Liabilities - Other                              -              -
Current Liability                                -         27,047

Deferred Rent                                    -               -
Leasehold Improvements Allowance                 -               -
Capital Lease Liability                          -               -
Computer & POS System Note Payable               -               -
Convertible Notes Payable                        -       1,409,800
Liabilities                                      -       1,436,847

Partner Capital (KSL)                            -              -
Preferred Stock                                236            236
Common Stock                                   250            250
APIC                                    16,332,123     16,332,123
Retained Earnings                         (196,295)      (201,998)
YTD Income                                  (5,703)       (36,410)
Liabilities & Equity                    16,130,611     17,531,049
                   Case 20-11087       Doc 1    Filed 05/12/20      Page 23 of 59




                     SUSTAINABLE RESTAURANT HOLDINGS, INC.

                                      AND SUBSIDIARIES

                                   JOINT RESOLUTIONS OF

                              THE BOARD AND THE MEMBERS

                                                10 2020
                                           May ___,

        The undersigned, being (i) all of the directors of the board of directors (the “Board”), of
Sustainable Restaurant Holdings, Inc., a Delaware corporation (“Holdings”), (ii) Holdings, as
the sole member of each of (x) Quickfish LLC, an Oregon limited liability company
(“Quickfish”), (y) Bamboo Sushi, LLC, an Oregon limited liability company (“Bamboo”, and
collectively with Holdings and Quickfish, the “Members”), and (z) SRG Operations, LLC (dba
Sustainable Restaurant Group), an Oregon limited liability company (“SRG”), (iii) Quickfish, as
the sole member of each of the entities listed on Schedule A attached hereto (the “Quickfish
Restaurants”), and (iv) Bamboo, as the sole member of each of the entities listed on Schedule B
attached hereto (the “Bamboo Restaurants”, together with Holdings, Bamboo, Quickfish, SRG,
and the Quickfish Restaurants, the “Companies”), at a special meeting of the Board and the
Members, have taken the following actions and adopted the following resolutions pursuant to the
Bylaws of Holdings, Section 141(i) of the Delaware General Corporation Law, Section 2017 ORS
63.130(5) of the Oregon Limited Liability Company Act and Section 18-302(c) of the Delaware
Limited Liability Act, as applicable, and the operating agreements of each of Quickfish, Bamboo,
SRG, the Quickfish Restaurants and the Bamboo Restaurants, as applicable, effective as of the
date set forth above:

                                         Chapter 11 Filing

       WHEREAS, the Board and the Members considered presentations by the management
and the financial and legal advisors of the Companies regarding the financial situation of the
Companies, the strategic alternatives available to them, and the effect of the foregoing on the
Companies’ business; and

        WHEREAS, the Board and the Members have had the opportunity to consult with the
management and the financial and legal advisors of the Companies and fully consider each of the
strategic alternatives available to it;

        NOW, THEREFORE, BE IT:

        RESOLVED, that in the judgment of the Board and the Members, it is desirable and in the
best interests of the Companies, their creditors, and other parties in interest, that the Companies
shall be, and hereby are, authorized to file or cause to be filed a voluntary petition for relief (such
voluntary petition to be filed by the Companies is referred to herein as the “Chapter 11 Cases”)
under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in a court of proper jurisdiction (the “Bankruptcy Court”); and it is




PHIL1 8856501v.6
                   Case 20-11087       Doc 1    Filed 05/12/20      Page 24 of 59




         FURTHER RESOLVED, that any duly appointed officer of the Companies, (collectively,
including, but not limited to, the Chief Executive Officer, the “Authorized Officers”), acting alone
or with one or more other Authorized Officers be, and each of them hereby is, authorized,
empowered, and directed to execute and file on behalf of the Companies all petitions, schedules,
lists, and other motions, objections, replies, applications, papers, or documents, and to take any
and all action that he or she deems necessary or proper to obtain such relief, including, without
limitation, any action necessary or proper to maintain the ordinary course operation of the
Companies’ business or to assist the Companies in the Chapter 11 Cases and in carrying out their
respective duties under the provisions of the Bankruptcy Code; and it is

                                    Retention Of Professionals

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to employ the law firm of Klehr Harrison Harvey Branzburg LLP, as Delaware legal
counsel, to represent and assist the Companies in carrying out their duties under the Bankruptcy
Code, and to take any and all actions to advance the Companies’ rights and obligations, including
filing any motions, objections, replies, applications, or pleadings; and in connection therewith,
each of the Authorized Officers, with power of delegation, is hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed an
appropriate application for authority to retain the services of Klehr Harrison Harvey Branzburg
LLP; and it is

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the firm of SSG Advisors, LLC, as investment banker, to
represent and assist the Companies in carrying out their duties under the Bankruptcy Code, and to
take any and all actions to advance the Companies’ rights and obligations; and in connection
therewith, each of the Authorized Officers is, with power of delegation, hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
filed an appropriate application for authority to retain the services of SSG Advisors, LLC; and it
is

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the firm of Getzler Henrich & Associates LLC as restructuring
advisors, to represent and assist the Companies in carrying out their duties under the Bankruptcy
Code, and to take any and all actions to advance the Companies’ rights and obligations; and in
connection therewith, each of the Authorized Officers is, with power of delegation, hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
to cause to be filed an appropriate application for authority to retain the services of Getzler Henrich
& Associates LLC; and it is

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the firm of Omni Agent Solutions as notice, claims, and
balloting agent to represent and assist the Companies in carrying out their duties under the
Bankruptcy Code, and to take any and all actions to advance the Companies’ rights and obligations;
and in connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and


                                                 -2-
PHIL1 8856501v.6
                   Case 20-11087     Doc 1     Filed 05/12/20     Page 25 of 59




to cause to be filed an appropriate application for authority to retain the services of Omni Agent
Solutions; and it is

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ any other professionals to assist the Companies in carrying out
their duties under the Bankruptcy Code; and in connection therewith, each of the Authorized
Officers, with power of delegation, is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed an appropriate application
for authority to retain the services of any other professionals as necessary; and it is

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, with
power of delegation, authorized, empowered, and directed to execute and file all petitions,
schedules, motions, objections, replies, applications, pleadings, lists, and other papers and, in
connection therewith, to employ and retain all assistance by legal counsel, accountants, investment
bankers, financial advisors, restructuring advisors, and other professionals and to take and perform
any and all further acts and deeds that each of the Authorized Officers deem necessary, proper, or
desirable in connection with the Chapter 11 Cases, with a view to the successful prosecution of
the cases; and it is

                                             General

        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of the Authorized Officers (and their designees and delegates) be, and
hereby is, authorized and empowered, in the name of and on behalf of the Companies, to take or
cause to be taken any and all such other and further action, and to execute, acknowledge, deliver,
and file any and all such agreements, certificates, instruments, and other documents and to pay all
expenses, including but not limited to filing fees, in the case as in such officer’s or officers’
judgment, shall be necessary, advisable, or desirable in order to fully carry out the intent and
accomplish the purposes of the resolutions adopted herein; and it is

        FURTHER RESOLVED, that the Board and the Members have received sufficient notice
of the actions and transactions relating to the matters contemplated by the foregoing resolutions,
as may be required by the organizational documents of the Companies, or hereby waive any right
to have received such notice; and it is

        FURTHER RESOLVED, that all acts, actions, and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of and on behalf of the Companies,
which acts would have been approved by the foregoing resolutions except that such acts were
taken before the adoption of these resolutions, are hereby in all respects approved and ratified as
the true acts and deeds of the Companies with the same force and effect as if each such act,
transaction, agreement, or certificate has been specifically authorized in advance by resolution of
the Board and the Members; and it is

        FURTHER RESOLVED, that facsimile or photostatic copies of signatures to this consent
shall be deemed to be originals and may be relied on to the same extent as the originals..

                                   [SIGNATURES FOLLOW]


                                                -3-
PHIL1 8856501v.6
Case 20-11087   Doc 1   Filed 05/12/20   Page 26 of 59
                   Case 20-11087   Doc 1    Filed 05/12/20    Page 27 of 59




       IN WITNESS WHEREOF, the undersigned have executed this Joint Resolution of the
Board and Written Consent of the Members effective as of the day and year first written above.

                                           BOARD OF DIRECTORS OF HOLDINGS:

                                           ______________________________________
                                           Matthew Park

                                           ______________________________________
                                           Cecilia Chao


                                           ______________________________________
                                           Pamela B. Corrie


                                           ______________________________________
                                           Christopher Cozzone

                                           Constituting all of the Directors of the Board of
                                           Directors of Sustainable Restaurant Holdings, Inc.


                                           SUSTAINABLE RESTAURANT HOLDINGS,
                                           INC.



                                           By: ______________________________
                                              Name:
                                              Title:

                                           Constituting the sole Member of Bamboo Sushi,
                                           LLC, SRG Operations, LLC and Quickfish LLC

                                           QUICKFISH LLC


                                           By: ______________________________
                                              Name:
                                              Title:

                                           Constituting the sole Member of the Quickfish
                                           Restaurants, as listed herein on Schedule A




PHIL1 8856501v.6
Case 20-11087   Doc 1   Filed 05/12/20   Page 28 of 59
Case 20-11087   Doc 1   Filed 05/12/20   Page 29 of 59
                   Case 20-11087    Doc 1   Filed 05/12/20    Page 30 of 59




                                       SCHEDULE A

                                   Quickfish Restaurants

    1. Quickfish Pearl District LLC, an Oregon limited liability company
    2. Quickfish SW Stark, LLC, an Oregon limited liability company
    3. Quickfish Slabtown LLC, an Oregon limited liability company




PHIL1 8856501v.6
                   Case 20-11087   Doc 1    Filed 05/12/20   Page 31 of 59




                                      SCHEDULE B

                                   Bamboo Restaurants

    1. Bamboo Sushi Embarcadero SF LLC, a Delaware limited liability company
    2. Bamboo Sushi NE Alberta, LLC, an Oregon limited liability company
    3. Bamboo Sushi Bishop Ranch, LLC, a Delaware limited liability company
    4. Bamboo Sushi Lake Oswego, LLC, an Oregon limed liability company
    5. Bamboo Sushi SW 12th, LLC, an Oregon limited liability company
    6. Bamboo Sushi Commissary Kitchen, LLC, an Oregon limited liability company
    7. Bamboo Sushi Biltmore Phoenix, LLC, a Delaware limited liability company
    8. Bamboo Sushi NW 23rd, LLC, an Oregon limited liability company
    9. Bamboo Sushi Valley Fair, LLC, a Delaware limited liability company
    10. Bamboo Sushi Washington Square, LLC, an Oregon limited liability company
    11. Bamboo Sushi U Village Seattle, LLC, a Washington limited liability company
    12. Bamboo Sushi Avanti, LLC, an Oregon limited liability company
    13. Bamboo Sushi Seattle Cap Hill, LLC, an Oregon limited liability company
    14. Bamboo Sushi Denver Lo-Hi, LLC, an Oregon limited liability company
    15. Bamboo Sushi Kierland Scottsdale, LLC, a Delaware limited liability company




PHIL1 8856501v.6
                   Case 20-11087      Doc 1    Filed 05/12/20      Page 32 of 59




                     SUSTAINABLE RESTAURANT HOLDINGS, INC.

                                      AND SUBSIDIARIES

                                  JOINT RESOLUTIONS OF

                                THE BOARD AND MEMBERS

                                              10 2020
                                          May ___,

        The undersigned, being (i) all of the non-interested directors of the board of directors (the
“Board”), of Sustainable Restaurant Holdings, Inc., a Delaware corporation (“Holdings”), (ii)
Holdings, as the sole member of each of (x) Quickfish LLC, an Oregon limited liability company
(“Quickfish”), (y) Bamboo Sushi, LLC, an Oregon limited liability company (“Bamboo”, and
collectively with Holdings and Quickfish, the “Members”), and (z) SRG Operations, LLC (dba
Sustainable Restaurant Group), an Oregon limited liability company (“SRG”), (iii) Quickfish, as
the sole member of each of the entities listed on Schedule A attached hereto (the “Quickfish
Restaurants”), and (iv) Bamboo, as the sole member of each of the entities listed on Schedule B
attached hereto (the “Bamboo Restaurants”, together with Holdings, Bamboo, Quickfish, SRG,
and the Quickfish Restaurants, the “Companies”), at a special meeting of the Board and the
Members, have taken the following actions and adopted the following resolutions in accordance
with the Bylaws of Holdings, Section 141(i) of the Delaware General Corporation Law, Section
2017 ORS 63.130(5) of the Oregon Limited Liability Company Act and Section 18-302(c) of the
Delaware Limited Liability Act, as applicable, and the operating agreements of each of Quickfish,
Bamboo, SRG, the Quickfish Restaurants and the Bamboo Restaurants, as applicable, effective as
of the date set forth above:

                   Debtor-In-Possession Financing and Adequate Protection

       WHEREAS, the members of the Board are aware that each of Cecilia Chao and
Christopher Cozzone are members of the board of directors of Holdings and are affiliated with
and/or have a financial interest in one or more of the DIP Lenders (as defined herein);

       WHEREAS, each of the members of the Board and each of the Members was aware of
the material facts related to the DIP Financing (as defined herein) and had an adequate opportunity
to ask questions regarding, and investigate the nature of, the relationships and/or interests
described above in connection with the DIP Financing;

        WHEREAS, the members of the Board and each of the Members agree that it is in the best
interest of the Companies for directors Cecilia Chao and Christopher Cozzone to recuse themselves
from any decisions pertaining to the DIP Financing or the DIP Lenders;

       WHEREAS, directors Cecilia Chao and Christopher Cozzone so agreed to recuse
themselves from the Board with respect to any such decisions pertaining to the DIP Financing or
the DIP Lenders;

       WHEREAS, the non-interested directors of the Board and the Members have reviewed,
evaluated and discussed (i) the material facts, terms and conditions of the DIP Financing, (ii) the


PHIL1 8881707v.2
                   Case 20-11087      Doc 1    Filed 05/12/20      Page 33 of 59




rights and obligations of the Companies, the Board, the stockholders of the Holdings, the Members
and other parties in connection therewith, (iii) the costs, obligations, requirements (financial or
otherwise) and other factors and considerations required to consummate the DIP Financing, and
(iv) the Companies’ financing objectives and financial situation, and, on the basis of such
reasonable inquiry and investigation, believes that the DIP Financing is appropriate for, in the best
interests of, and advisable, just and reasonable to the Companies

        NOW, THEREFORE, BE IT:

       RESOLVED, that each of the Companies will obtain benefits from certain debtor-in-
possession financing (the “DIP Financing”) provided by Bain Capital Double Impact Fund, LP
(“Bain”), BCIP Double Impact Associates, L.P. (“BCIP”) and Kitchen Fund, L.P. (“Kitchen”,
together with Bain and BCIP, the “DIP Lenders”) on substantially the terms and conditions as
reviewed by the disinterested directors and Members; and it is
        FURTHER RESOLVED, that the Board and the Members agree that it is in the best
interest of the Companies that any duly appointed officer of the Companies, (collectively,
including, but not limited to, the Chief Executive Officer, the “Authorized Officers”), acting alone
or with one or more other Authorized Officers shall execute and file on behalf of the Companies
all petitions, schedules, lists, and other motions, objections, replies, applications, papers, or
documents, and take any and all action that he or she deems necessary or proper to obtain such
DIP Financing; and it is

        FURTHER RESOLVED, that in accordance with section 363 of the Bankruptcy Code,
the Companies will provide certain adequate protection to the DIP Lenders (the “Adequate
Protection Obligations”), as documented in a proposed interim order (the “Interim DIP Order”)
and submitted for approval in a bankruptcy court of proper jurisdiction; and it is

         FURTHER RESOLVED, that in the business judgment of the Board and the Members,
it is desirable and in the best interests of the Companies, their respective stakeholders, creditors,
and other parties in interest, for the Companies to enter into a certain new debtor-in-possession
term sheet agreement with the DIP Lenders, in substantially the form reviewed by the disinterested
directors and Members (the “DIP Credit Agreement”); and it is

        FURTHER RESOLVED, that the form, terms, and provisions of the DIP Credit
Agreement (including the borrowing of money, granting of liens on substantially all assets of the
Companies, and the guaranty of obligations reflected therein), and the form, terms, and provisions
of such other agreements, certificates, schedules, and instruments contemplated thereby (including
the DIP Credit Agreement, collectively, the “DIP Credit Agreement Documents”) be, and hereby
are, authorized, adopted, and approved, and each of the Authorized Officers of the Companies be,
and hereby is, authorized and empowered, in the name of and on behalf of the Companies, to take
such actions and negotiate or cause to be prepared and negotiated and to execute, deliver, perform,
and cause the performance of the DIP Credit Agreement Documents, and incur and pay or cause
to be paid all fees and expenses and engage such persons, in each case, in the form or substantially
in the form thereof submitted to the Board and the Members, with such changes, additions, and
modifications thereto as the Authorized Officers executing the same shall approve, such approval
to be conclusively evidenced by such officers’ execution and delivery thereof; and it is


                                                -2-
PHIL1 8881707v.2
                   Case 20-11087      Doc 1    Filed 05/12/20      Page 34 of 59




        FURTHER RESOLVED, that the form, terms, and provisions of the Interim DIP Order
to which the Companies are or will be subject, and the actions and transactions contemplated
thereby be, and hereby are, authorized, adopted, and approved, and each of the Authorized Officers
of the Companies be, and hereby are, authorized and empowered, in the name of and on behalf of
the Companies, to take such actions and negotiate or cause to be prepared and negotiated and to
execute, deliver, perform, and cause the performance of, the Interim DIP Order, and such other
agreements, certificates, instruments, receipts, petitions, motions, objections, replies, or other
papers or documents to which any of the Companies is or will be a party, including, but not limited
to, any term sheet, credit agreement, security and pledge agreement, or guaranty agreement
(collectively with the Interim DIP Order and the DIP Credit Agreement Documents, the “DIP
Documents”), and incur and pay or cause to be paid all fees and expenses and engage such persons,
in each case, in the form or substantially in the form thereof submitted to the Board and the
Members, with such changes, additions, and modifications thereto as the Authorized Officers
executing the same shall approve, such approval to be conclusively evidenced by such officers’
execution and delivery thereof; and it is

       FURTHER RESOLVED, that each Company, as debtor and debtor-in-possession under
the Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations
and certain secured claims pursuant to the DIP Credit Agreement Documents (the “DIP
Obligations”) and to undertake any and all related transactions on substantially the same terms as
contemplated under the DIP Credit Agreement Documents (collectively, the “Adequate Protection
Transactions”); and it is

        FURTHER RESOLVED, that the Authorized Officers of the Companies be, and they
hereby are, authorized and directed, and each of them acting alone hereby is, authorized, directed,
and empowered in the name of, and on behalf of, the Companies, as debtor and debtor-in-
possession, to take such actions as in their discretion is determined to be necessary, desirable, or
appropriate and execute the Adequate Protection Transactions, including delivery of: (a) the DIP
Documents and such agreements, certificates, instruments, guaranties, notices, and any and all
other documents, including, without limitation, any amendments to any DIP Documents
(collectively, the “Adequate Protection Documents”); (b) such other instruments, certificates,
notices, assignments, and documents as may be reasonably requested by the Agent (as defined in
the DIP Credit Agreement); and (c) such forms of deposit account control agreements, officer’s
certificates, and compliance certificates as may be required by the DIP Documents or any other
Adequate Protection Document; and it is

        FURTHER RESOLVED, that each of the Authorized Officers of the Companies be, and
hereby is, authorized, directed, and empowered in the name of, and on behalf of, the Companies
to file or to authorize the Agent to file any Uniform Commercial Code (the “UCC”) financing
statements, any other equivalent filings, any intellectual property filings and recordation and any
necessary assignments for security or other documents in the name of the Companies that the
Agent deems necessary or appropriate to perfect any lien or security interest granted under the
Interim DIP Order, including any such UCC financing statement containing a generic description
of collateral, such as “all assets,” “all property now or hereafter acquired” and other similar
descriptions of like import, and to execute and deliver, and to record or authorize the recording of,
such mortgages and deeds of trust in respect of real property of the Companies and such other
filings in respect of intellectual and other property of the Companies, in each case as the Agent

                                                -3-
PHIL1 8881707v.2
                   Case 20-11087      Doc 1    Filed 05/12/20      Page 35 of 59




may reasonably request to perfect the security interests of the Agent under the DIP Documents;
and it is

        FURTHER RESOLVED, that each of the Authorized Officers of the Companies be, and
hereby is, authorized, directed, and empowered in the name of, and on behalf of, the Companies
to take all such further actions, including, without limitation, to pay or approve the payment of all
fees and expenses payable in connection with the Adequate Protection Transactions and all fees
and expenses incurred by or on behalf of the Companies in connection with the foregoing
resolutions, in accordance with the terms of the Adequate Protection Documents, which shall in
their sole judgment be necessary, proper, or advisable to perform any of the Companies’
obligations under or in connection with the Interim DIP Order or any of the other Adequate
Protection Documents and the transactions contemplated therein and to fully carry out the intent
of the foregoing resolutions; and it is

                                              General

        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of the Authorized Officers (and their designees and delegates) be, and
hereby is, authorized and empowered, in the name of and on behalf of the Companies, to take or
cause to be taken any and all such other and further action, and to execute, acknowledge, deliver,
and file any and all such agreements, certificates, instruments, and other documents and to pay all
expenses, including but not limited to filing fees, in the case as in such officer’s or officers’
judgment, shall be necessary, advisable, or desirable in order to fully carry out the intent and
accomplish the purposes of the resolutions adopted herein; and it is

        FURTHER RESOLVED, that the Board and the Members have received sufficient notice
of the actions and transactions relating to the matters contemplated by the foregoing resolutions,
as may be required by the organizational documents of the Companies, or hereby waive any right
to have received such notice; and it is

        FURTHER RESOLVED, that all acts, actions, and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of and on behalf of the Companies,
which acts would have been approved by the foregoing resolutions except that such acts were
taken before the adoption of these resolutions, are hereby in all respects approved and ratified as
the true acts and deeds of the Companies with the same force and effect as if each such act,
transaction, agreement, or certificate has been specifically authorized in advance by resolution of
the Board and the Members; and it is

        FURTHER RESOLVED, that facsimile or photostatic copies of signatures to this consent
shall be deemed to be originals and may be relied on to the same extent as the originals.

                                   [SIGNATURES FOLLOW]




                                                -4-
PHIL1 8881707v.2
Case 20-11087   Doc 1   Filed 05/12/20   Page 36 of 59
Case 20-11087   Doc 1   Filed 05/12/20   Page 37 of 59
Case 20-11087   Doc 1   Filed 05/12/20   Page 38 of 59
                   Case 20-11087    Doc 1   Filed 05/12/20    Page 39 of 59




                                       SCHEDULE A

                                   Quickfish Restaurants

    1. Quickfish Pearl District LLC, an Oregon limited liability company
    2. Quickfish SW Stark, LLC, an Oregon limited liability company
    3. Quickfish Slabtown LLC, an Oregon limited liability company




PHIL1 8881707v.2
                   Case 20-11087   Doc 1    Filed 05/12/20   Page 40 of 59




                                      SCHEDULE B

                                   Bamboo Restaurants

    1. Bamboo Sushi Embarcadero SF LLC, a Delaware limited liability company
    2. Bamboo Sushi NE Alberta, LLC, an Oregon limited liability company
    3. Bamboo Sushi Bishop Ranch, LLC, a Delaware limited liability company
    4. Bamboo Sushi Lake Oswego, LLC, an Oregon limed liability company
    5. Bamboo Sushi SW 12th, LLC, an Oregon limited liability company
    6. Bamboo Sushi Commissary Kitchen, LLC, an Oregon limited liability company
    7. Bamboo Sushi Biltmore Phoenix, LLC, a Delaware limited liability company
    8. Bamboo Sushi NW 23rd, LLC, an Oregon limited liability company
    9. Bamboo Sushi Valley Fair, LLC, a Delaware limited liability company
    10. Bamboo Sushi Washington Square, LLC, an Oregon limited liability company
    11. Bamboo Sushi U Village Seattle, LLC, a Washington limited liability company
    12. Bamboo Sushi Avanti, LLC, an Oregon limited liability company
    13. Bamboo Sushi Seattle Cap Hill, LLC, an Oregon limited liability company
    14. Bamboo Sushi Denver Lo-Hi, LLC, an Oregon limited liability company
    15. Bamboo Sushi Kierland Scottsdale, LLC, a Delaware limited liability company




PHIL1 8881707v.2
                                                                                                             Case 20-11087                          Doc 1            Filed 05/12/20              Page 41 of 59
                                                                                                                            U.S. Corporation Income Tax Return
                                                                       1120
                                                                                                                                                                                                                                                    OMB No. 1545-0123

   Form                                                                                                                      JANUARY 3, 2018
                                                                                          For calendar year 2018 or tax year beginning          , ending JANUARY 1, 2019

   Department of the Treasury
   Internal Revenue Service
                                                                                                                         EXTENSION GRANTED TO 10/15/19
                                                                                                                           | Go to www.irs.gov/Form1120 for instructions and the latest information.                                                 2018
   A Check if:                                                                                                   NameSUSTAINABLE     RESTAURANT HOLDINGS, INC.                                                                      B   Employer identification number
  1a Consolidated return
     (attach Form 851) ......                                                           X                                AND SUBSIDIARIES                                                                                               XX-XXXXXXX
   b Life/nonlife consoli-                                                                       TYPE                                                                                                                               C   Date incorporated
     dated return ..............                                                                                 Number, street, and room or suite no. If a P.O. box, see instructions.
  2 Personal holding co.                                                                         OR
     (attach Sch. PH) ........
                                                                                                 PRINT
                                                                                                                         PO BOX 3347                                                                                                    12/12/2017
  3 Personal service corp.                                                                                                                                                                                                          D   Total assets (see instructions)
     (see instructions) ......                                                                                   City or town, state or province, country, and ZIP or foreign postal code
  4 Schedule M-3
     attached ...................                                                                                        PORTLAND, OR                           97208                                                               $         6,907,315.
                                                                                                   E Check if: (1)                 Initial return   (2)         Final return      (3)       Name change      (4)       Address change
                                                                        1 a Gross receipts or sales ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            1a     15,853,348.
                                                                          b Returns and allowances ~~~~~~~~~~~~~~~~~~~~~~~~~~           1b                                                          574,183.
                                                                         c Balance. Subtract line 1b from line 1a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                         1c           15,279,165.
                                                                        2 Cost of goods sold (attach Form 1125-A) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            2            8,184,393.
                                                                        3 Gross profit. Subtract line 2 from line 1c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        3            7,094,772.
                                                                        4 Dividends and inclusions (Schedule C, line 23, column (a)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~
        Income




                                                                                                                                                                                                                                4
                                                                        5 Interest ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            5
                                                                        6 Gross rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                           6
                                                                        7 Gross royalties ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                        7
                                                                        8 Capital gain net income (attach Schedule D (Form 1120)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   8
                                                                        9 Net gain or (loss) from Form 4797, Part II, line 17 (attach Form 4797) ~~~~~~~~~~~~~~~~~~~~~~                                                         9                -1,572.
                                                                                                              SEE CONSOLIDATED INCOME AND DEDUCTIONS
                                                                       10 Other income (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               10               301,709.
                                                                       11 Total income. Add lines 3 through 10                                                                        |      11             7,394,909.
                                                                       12 Compensation of officers (attach Form 1125-E) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              |      12               393,066.
                                                                                                                                                                                                                                              2,918,854.
        Deductions (See instructions for limitations on deductions.)




                                                                       13 Salaries and wages (less employment credits) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        13
                                                                       14 Repairs and maintenance ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    14               210,303.
                                                                       15 Bad debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                           15                 7,924.
                                                                       16 Rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             16               697,142.
                                                                       17 Taxes and licenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                      17               788,293.
                                                                       18 Interest (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                18                75,501.
                                                                       19 Charitable contributions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                  19
                                                                       20 Depreciation from Form 4562 not claimed on Form 1125-A or elsewhere on return (attach Form 4562) ~~~~~~~~                                            20                   892,533.
                                                                       21 Depletion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                           21
                                                                       22 Advertising ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                          22                   482,893.
                                                                       23 Pension, profit-sharing, etc., plans ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           23
                                                                       24 Employee benefit programs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                   24                   563,316.
                                                                       25 Reserved for future use ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                   25
                                                                       26 Other deductions (attach statement) SEE CONSOLIDATED INCOME AND DEDUCTIONS
                                                                                                              ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            26            3,463,596.
                                                                       27 Total deductions. Add lines 12 through 26 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                                         27           10,493,421.
                                                                       28 Taxable income before net operating loss deduction and special deductions. Subtract line 27 from line 11 ~~~~~~~~~~~~~                               28           -3,098,512.
                                                                       29 a Net operating loss deduction (see instructions) ~~~~~~~~~~~~~~~~                                              29a                         0.
                                                                          b Special deductions (Schedule C, line 24, column (c)) ~~~~~~~~~~~~~       29b
                                                                         c Add lines 29a and 29b                                                                                   29c
                                                                       30 Taxable income. Subtract line 29c from line 28. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~                                                            30           -3,098,512.
   Tax, Refundable Credits,




                                                                       31 Total tax (Schedule J, Part I, line 11) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                         31                    0.
                                                                       32 2018 net 965 tax liability paid (Schedule J, Part II, line 12) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           32
        and Payments




                                                                       33 Total payments, credits, and section 965 net tax liability (Schedule J, Part III, line 23) ~~~~~~~~~~~~~~~                                           33
                                                                       34 Estimated tax penalty. See instructions. Check if Form 2220 is attached ~~~~~~~~~~~~~~~~~ |                                                          34
                                                                       35 Amount owed. If line 33 is smaller than the total of lines 31, 32, and 34, enter amount owed ~~~~~~~~~~~~                                            35                                    0.
                                                                       36 Overpayment. If line 33 is larger than the total of lines 31, 32, and 34, enter amount overpaid ~~~~~~~~~~~                                          36
                                                                       37 Enter amount from line 36 you want: Credited to 2019 estimated tax |                                                            Refunded      |      37
                                                                             Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
                                                                             correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
   Sign                                                                                                                                                                                                                                     May the IRS discuss this



                                                                            =                                                                                                    =PRESIDENT
                                                                                                                                                                                                                                            return with the preparer
   Here                                                                                                                                                                                                                                     shown below?
                                                                                                                                                                                                                                                 X Yes
                                                                                Signature of officer                                                  Date                                                                                                            No
                                                                                                                                                                                  Title
                                                                            Print/Type preparer's name                                                    Preparer's signature                      Date                Check                PTIN
   Paid     ROBERT A. BERRY                    ROBERT A. BERRY                                                                                                                                     12/18/19             if self-
                                                                                                                                                                                                                        employed     P00203574
   Preparer Firm's name |   COHNREZNICK LLP                                                                                                                                                                             Firm's EIN | XX-XXXXXXX
   Use Only Firm's address |21600 OXNARD STREET, SUITE 700                                                                                                                                                              Phone no.
                            WOODLAND HILLS, CA 91367                                                                                                                                                                           818-205-2600
   811601
   01-04-19                                                               JWA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                         Form 1120 (2018)
                                                                                                                                                                   2
16341218 147227 0159267-0307543.CSUB                                                                                                                            2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                         Case 20-11087                  Doc 1         Filed 05/12/20     Page 42 of 59
              SUSTAINABLE RESTAURANT HOLDINGS, INC. AN
   Form 1120 (2018)                                                                                                            XX-XXXXXXX Page 2
     Schedule C Dividends, Inclusions, and Special Deductions (a) Dividends and                                                    (c) Special deductions
                          (see instructions)                                                                          (b) %
                                                                                                       inclusions                         (a) x (b)
    1 Dividends from less-than-20%-owned domestic corporations (other than
      debt-financed stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               50
    2 Dividends from 20%-or-more-owned domestic corporations (other than debt-financed
      stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                      65
                                                                                                                         see
                                                                                                                    instructions
    3 Dividends on certain debt-financed stock of domestic and foreign corporations ~~~~~


    4 Dividends on certain preferred stock of less-than-20%-owned public utilities ~~~~~~                             23.3


    5 Dividends on certain preferred stock of 20%-or-more-owned public utilities ~~~~~~~                              26.7


    6 Dividends from less-than-20%-owned foreign corporations and certain FSCs ~~~~~~                                   50


    7 Dividends from 20%-or-more-owned foreign corporations and certain FSCs ~~~~~~                                     65


    8 Dividends from wholly owned foreign subsidiaries       ~~~~~~~~~~~~~~~~~                                         100
                                                                                                                         see
                                                                                                                    instructions
    9 Subtotal. Add lines 1 through 8 ~~~~~~~~~~~~~~~~~~~~~~~~~
   10 Dividends from domestic corporations received by a small business investment
        company operating under the Small Business Investment Act of 1958 ~~~~~~~~~                                    100


   11 Dividends from affiliated group members       ~~~~~~~~~~~~~~~~~~~~~                                              100


   12 Dividends from certain FSCs ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          100
   13 Foreign-source portion of dividends received from a specified 10%-owned foreign
        corporation (excluding hybrid dividends) (see instructions) ~~~~~~~~~~~~~~                                     100
   14 Dividends from foreign corporations not included on line 3, 6, 7, 8, 11, 12, or 13
      (including any hybrid dividends) ~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                                         see
                                                                                                                    instructions
   15 Section 965(a) inclusion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   16 a Subpart F inclusions derived from the sale by a controlled foreign corporation (CFC) of
        the stock of a lower-tier foreign corporation treated as a dividend (attach Form(s) 5471)
        (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            100
      b Subpart F inclusions derived from hybrid dividends of tiered corporations (attach Form(s)
        5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
      c Other inclusions from CFCs under subpart F not included on line 15, 16a, 16b, or 17
        (attach Form(s) 5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~


   17 Global intangible Low-Taxed income (GILTI) (attach Form(s) 5471 and Form 8992) ~~~


   18 Gross-up for foreign taxes deemed paid ~~~~~~~~~~~~~~~~~~~~~~


   19 lC -DISC and former DISC dividends not included on line 1, 2, or 3     ~~~~~~~~~~


   20 Other dividends     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


   21 Deduction for dividends paid on certain preferred stock of public utilities ~~~~~~~~


   22 Section 250 deduction (attach Form 8993) ~~~~~~~~~~~~~~~~~~~~~


   23 Total dividends and inclusions. Add lines 9 through 20. Enter here and on page 1, line 4


   24 Total special deductions. Add lines 9 through 22, column (c). Enter here and on page 1, line 29b 
                                                                                                                                        Form 1120 (2018)


   811611
   01-04-19   JWA
                                                                                     3
16341218 147227 0159267-0307543.CSUB                                              2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                           Case 20-11087            Doc 1        Filed 05/12/20            Page 43 of 59
   Form 1120 (2018)      SUSTAINABLE RESTAURANT HOLDINGS, INC. AN                                                                     XX-XXXXXXX Page 3
     Schedule J           Tax Computation and Payment (see instructions)
   Part I - Tax Computation
    1 Check if the corporation is a member of a controlled group (attach Schedule O (Form 1120)) ~~~~~~~~~~ |
     2       Income tax. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              2                    0.
     3       Base erosion minimum tax (attach Form 8991) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       3
     4       Add lines 2 and 3                                                     4                    0.
     5a Foreign tax credit (attach Form 1118) ~~~~~~~~~~~~~~~~~~~~~~                              5a
      b Credit from Form 8834 (see instructions) ~~~~~~~~~~~~~~~~~~~~                             5b
      c General business credit (attach Form 3800) ~~~~~~~~~~~~~~~~~~~                            5c
         d Credit for prior year minimum tax (attach Form 8827) ~~~~~~~~~~~~~~~                   5d
         e Bond credits from Form 8912 ~~~~~~~~~~~~~~~~~~~~~~~~~           5e
     6       Total credits. Add lines 5a through 5e ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         6
     7       Subtract line 6 from line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              7                    0.
     8       Personal holding company tax (attach Schedule PH (Form 1120))                              8
     9a Recapture of investment credit (attach Form 4255) ~~~~~~~~~~~~~~~~                        9a
      b Recapture of low-income housing credit (attach Form 8611) ~~~~~~~~~~~~                    9b
         c Interest due under the look-back method-completed long-term contracts
           (attach Form 8697) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      9c
         d Interest due under the look-back method-income forecast method (attach Form 8866) ~    9d
         e Alternative tax on qualifying shipping activities (attach Form 8902) ~~~~~~~~~         9e
         f   Other (see instructions - attach statement) ~~~~~~~~~~~~~~~~~~~~                     9f
   10        Total. Add lines 9a through 9f ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             10
   11        Total tax. Add lines 7, 8, and 10. Enter here and on page 1, line 31                        11                   0.
   Part II - Section 965 Payments (see instructions)
    12 2018 net 965 tax liability paid from Form 965-B, Part II, column (k), line 2. Enter here and on page 1, line 32     12
   Part III - Payments, Refundable Credits, and Section 965 Net Tax Liability
    13 2017 overpayment credited to 2018 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  13
   14        2018 estimated tax payments   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              14
   15        2018 refund applied for on Form 4466   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         15   (                  )
   16        Combine lines 13, 14, and 15 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              16
   17        Tax deposited with Form 7004 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               17
   18        Withholding (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             18
   19        Total payments. Add lines 16, 17, and 18 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        19
   20        Refundable credits from:
         a Form 2439     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       20a
         b Form 4136     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       20b
         c Form 8827, line 8c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     20c
         d Other (attach statement - see instructions) ~~~~~~~~~~~~~~~~~~~~                              20d
   21        Total credits. Add lines 20a through 20d ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        21
   22        2018 net 965 tax liability from Form 965-B, Part I, column (d), line 2. See instructions ~~~~~~~~~~~~~~~~~           22
   23        Total payments, credits, and section 965 net tax liability. Add lines 19 and 21, and 22. Enter here and on page 1,
             line 33                                                           23
                                                                                                                                           Form 1120 (2018)




   811621
   01-04-19      JWA
                                                                                4
16341218 147227 0159267-0307543.CSUB                                         2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                              Case 20-11087              Doc 1          Filed 05/12/20               Page 44 of 59
   Form 1120 (2018)     SUSTAINABLE RESTAURANT HOLDINGS, INC. AN                                                                                    XX-XXXXXXX Page 4
       Schedule K         Other Information (see instructions)
   1     Check accounting method: a   Cash     b X Accrual     c Other (specify) |                                                                                   Yes        No
   2     See the instructions and enter the:
       a Business activity code no. | 722511
       b Business activity | FULL SERVICE                          RESTAUR
       c Product or service | RESTAURANT
   3     Is the corporation a subsidiary in an affiliated group or a parent-subsidiary controlled group? ~~~~~~~~~~~~~~~~~~~~~~~~~                                              X
         If "Yes," enter name and EIN of the parent corporation |


   4     At the end of the tax year:
       a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
         organization own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of the
         corporation's stock entitled to vote? If "Yes," complete Part I of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~~~~~~~~                                       X
       b Did any individual or estate own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all
         classes of the corporation's stock entitled to vote? If "Yes," complete Part II of Schedule G (Form 1120) (attach Schedule G)                     X
    5 At the end of the tax year, did the corporation:
     a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled to vote of any
         foreign or domestic corporation not included on Form 851, Affiliations Schedule? For rules of constructive ownership, see instructions ~~~~~~                X
         If "Yes," complete (i) through (iv) below.
                                                                                            (ii) Employer                                                         (iv) Percentage
                                   (i) Name of Corporation                             Identification Number                     (iii) Country of                Owned in Voting
                                                                                                 (if any)                        Incorporation
                                                                                                                                                                        Stock




       b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in any foreign or domestic partnership
         (including an entity treated as a partnership) or in the beneficial interest of a trust? For rules of constructive ownership, see instructions ~~~~~~                  X
         If "Yes," complete (i) through (iv) below.
                                                                                            (ii) Employer                        (iii) Country of                (iv) Maximum
                                       (i) Name of Entity                              Identification Number                                                 Percentage Owned in
                                                                                                 (if any)                        Organization
                                                                                                                                                             Profit, Loss, or Capital




    6 During this tax year, did the corporation pay dividends (other than stock dividends and distributions in exchange for stock) in
      excess of the corporation's current and accumulated earnings and profits? See sections 301 and 316 ~~~~~~~~~~~~~~~~~~~~~                                                  X
         If "Yes," file Form 5452, Corporate Report of Nondividend Distributions. See the instructions for Form 5452.
         If this is a consolidated return, answer here for the parent corporation and on Form 851 for each subsidiary.
    7 At any time during the tax year, did one foreign person own, directly or indirectly, at least 25% of the total voting power of all
      classes of the corporation's stock entitled to vote or at least 25% of the total value of all classes of the corporation's stock? ~~~~~~~~~~~~                            X
         For rules of attribution, see section 318. If "Yes," enter:
         (a) Percentage owned |                             and (b) Owner's country |
         (c) The corporation may have to file Form 5472, Information Return of a 25% Foreign-Owned U.S. Corporation or a Foreign
         Corporation Engaged in a U.S. Trade or Business. Enter the number of Forms 5472 attached |
    8 Check this box if the corporation issued publicly offered debt instruments with original issue discount ~~~~~~~~~~~~~~~~~ |
      If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount Instruments.
    9 Enter the amount of tax-exempt interest received or accrued during the tax year | $
   10 Enter the number of shareholders at the end of the tax year (if 100 or fewer) |                     20
   11 If the corporation has an NOL for the tax year and is electing to forego the carryback period, check here ~~~~~~~~~~~~~~~~ |                          X
         If the corporation is filing a consolidated return, the statement required by Regulations section 1.1502-21(b)(3) must be attached
         or the election will not be valid.
   12 Enter the available NOL carryover from prior tax years (do not reduce it by any deduction reported on
      page 1, line 29a.)  | $                                                                 155,637.
                                                                                                                                                         Form 1120 (2018)
   811632
   01-04-19     JWA
                                                                                      5
16341218 147227 0159267-0307543.CSUB                                               2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                        Case 20-11087                 Doc 1          Filed 05/12/20               Page 45 of 59
   Form 1120 (2018)    SUSTAINABLE RESTAURANT HOLDINGS, INC. AN                                                                           XX-XXXXXXX Page 5
     Schedule K         Other Information (continued form page 4)
   13 Are the corporation's total receipts (page 1, line 1a, plus lines 4 through 10) for the tax year and its total assets at the end of the          Yes   No
      tax year less than $250,000? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     X
       If "Yes," the corporation is not required to complete Schedules L, M-1, and M-2. Instead, enter the total amount of cash
       distributions and the book value of property distributions (other than cash) made during the tax year | $
   14 Is the corporation required to file Schedule UTP (Form 1120), Uncertain Tax Position Statement? See instructions ~~~~~~~~~~~~~~~~                      X
      If "Yes," complete and attach Schedule UTP.
   15a Did the corporation make any payments in 2018 that would require it to file Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~                            X
     b If "Yes," did or will the corporation file required Forms 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         X
   16 During this tax year, did the corporation have an 80% or more change in ownership, including a change due to redemption of its own stock? ~~~~         X
   17 During or subsequent to this tax year, but before the filing of this return, did the corporation dispose of more than 65% (by value)
       of its assets in a taxable, non-taxable, or tax deferred transaction? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           X
   18 Did the corporation receive assets in a section 351 transfer in which any of the transferred assets had a fair market basis or fair
      market value of more than $1 million? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                X
   19 During the corporation's tax year, did the corporation make any payments that would require it to file Forms 1042 and 1042-S
      under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474) of the Code? ~~~~~~~~~~~~~~~~~~~~                               X
   20 Is the corporation operating on a cooperative basis? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                        X
   21 During the tax year, did the corporation pay or accrue any interest or royalty for which the deduction is not allowed under section
       267A? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        X
       If "Yes," enter the total amount of the disallowed deductions | $
   22 Does the corporation have gross receipts of at least $500 million in any of the 3 preceding tax years? (See sections 59A(e)(2)
      and (3)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                X
       If "Yes," complete and attach Form 8991.
   23 Did the corporation have an election under section 163(j) for any real property trade or business or any farming business in effect
      during the tax year? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                X
   24 Does the corporation satisfy one of the following conditions and the corporation does not own a pass-through entity with current
      year, or prior year carryover, excess business interest expense? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 X
     a The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding the
       current tax year do not exceed $25 million, and the corporation is not a tax shelter, or
     b The corporation only has business interest expense from (1) an electing real property trade or business, (2) an electing farming
       business, or (3) certain utility businesses under section 163(j)(7).
       If "No," complete and attach Form 8990.
   25 Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      X
      If "Yes," enter amount from Form 8996, line 13  | $
                                                                                                                                                Form 1120 (2018)




   811633
   01-04-19   JWA
                                                                                    6
16341218 147227 0159267-0307543.CSUB                                             2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                                   Case 20-11087               Doc 1          Filed 05/12/20                      Page 46 of 59
    Form 1120 (2018)          SUSTAINABLE RESTAURANT HOLDINGS, INC. AN                                                                                        XX-XXXXXXX            Page   6
      Schedule L                 Balance Sheets per Books                           Beginning of tax year                                                End of tax year

                              Assets                                          (a)                                  (b)                            (c)                         (d)
      1 Cash ~~~~~~~~~~~~~~~~~                                                                         1,070,735.                                                           761,580.
      2a Trade notes and accounts receivable ~~~                             19,122.                                           61,333.
       b Less allowance for bad debts ~~~~~~                      (                           )                 19,122. (             )                                      61,333.
      3 Inventories ~~~~~~~~~~~~~~                                                                             108,054.                                                      95,498.
      4 U.S. government obligations ~~~~~~        SEE                                                                   SEE
      5 Tax-exempt securities ~~~~~~~~~           STATEMENT OF                                                          STATEMENT OF
      6 Other current assets (att. stmt.) ~~~~~~~ CONSOLIDATED                                                  29,872. CONSOLIDATED                                         91,781.
      7 Loans to shareholders ~~~~~~~~~ BEGINNING                                                                       ENDING                                              253,160.
      8 Mortgage and real estate loans~~~~~~ BALANCE SHEET                                                              BALANCE SHEET
      9   Other investments (att. stmt.)     ~~~~~~~~
     10a Buildings and other depreciable assets ~~                    4,785,836.                                                              7,099,852.
       b Less accumulated depreciation ~~~~~                      (   1,071,696.)                      3,714,140. (                           1,644,811.)                  5,455,041.
     11a Depletable assets ~~~~~~~~~~~
       b Less accumulated depletion ~~~~~~~                       (                           )                                       (                        )
     12 Land (net of any amortization) ~~~~~~
     13a Intangible assets (amortizable only) ~~~                          151,875.                                                              11,000.
       b Less accumulated amortization ~~~~~                      (          9,551.)                     142,324. (                               4,913.)                      6,087.
     14 Other assets (att. stmt.) ~~~~~~~~                                                               227,246.                                                            182,835.
     15 Total assets                                                                      5,311,493.                                                          6,907,315.
        Liabilities and Shareholders' Equity
     16 Accounts payable ~~~~~~~~~~~                                                                           664,469.                                                     175,980.
     17   Mortgages, notes, bonds payable in less than 1 year

     18   Other current liabilities (att. stmt.)   ~~~~~~                                                      542,332.                                                     536,855.
     19 Loans from shareholders ~~~~~~~~                                                                       650,000.
     20   Mortgages, notes, bonds payable in 1 year or more

     21 Other liabilities (att. stmt.) ~~~~~~~                                                         4,022,748.                                                           584,314.
     22 Capital stock: a Preferred stock ~~~~~                                                                                                          124.
                       b Common stock ~~~~~                                                                                                             250.                     374.
     23 Additional paid-in capital ~~~~~~~~                                                                    451,127.                                                    9,862,373.
          Retained earnings -
     24                            ~~~~~~~
          Appropriated (attach statement)
     25 Retained earnings - Unappropriated ~~~                                                        -1,019,183.                                                      -4,252,581.
          Adjustments to shareholders'
     26   equity (attach statement) ~~~~~~~~~~
     27 Less cost of treasury stock ~~~~~~~                                                       (                               )                                (                       )
     28 Total liabilities and shareholders' equity                           5,311,493.                                                                                  6,907,315.
      Schedule M-1                     Reconciliation of Income (Loss) per Books With Income per Return
                                       Note: The corporation may be required to file Schedule M-3. See instructions.
      1 Net income (loss) per books ~~~~~~~                           -3,236,310. 7 Income recorded on books this year not
      2 Federal income tax per books ~~~~~~~                                                                included on this return (itemize):
      3 Excess of capital losses over capital gains ~~                                                      Tax-exempt interest           $
      4   Income subject to tax not recorded on books this year                                                                                  41,317.
          (itemize):                                                                                                                                                         41,317.
                                                                             175,460. 8 Deductions on this return not charged
      5 Expenses recorded on books this year not                                                            against book income this year (itemize):
        deducted on this return (itemize):                                                                  a Depreciation ~~ $                  294,715.
                                                                                                              Charitable
        a Depreciation~~ $                                                                                  b contributions ~~~ $
          b
              Charitable
              contributions    ~~ $                 36,952.                                                                                      235,914.
          c
              Travel and
              entertainment      ~ $                23,293.                                                     530,629.
                                                   474,039.
                                                534,284. 9 Add lines 7 and 8 ~~~~~~~~~~~~~                      571,946.
      6 Add lines 1 through 5     -2,526,566. 10 Income (page 1, line 28) - line 6 less line 9  -3,098,512.
      Schedule M-2 Analysis of Unappropriated Retained Earnings per Books (Line 25, Schedule L)
      1 Balance at beginning of year ~~~~~~~ -1,019,183. 5 Distributions: a Cash ~~~~~~~~~~
      2 Net income (loss) per books ~~~~~~~  -3,236,310.                   b Stock ~~~~~~~~~~
      3 Other increases (itemize):                                                                                      c Property ~~~~~~~~
                                                                                                      6 Other decreases (itemize) :

                                                2,912. 7 Add lines 5 and 6 ~~~~~~~~~~~~~
     4 Add lines 1, 2, and 3    -4,252,581.   8 Balance at end of year (line 4 less line 7)   -4,252,581.
   811631
   01-04-19 JWA
                                         SEE CONSOLIDATED    SCHEDULES               M-1       AND      M-2   Form 1120 (2018)
                                                       7
16341218 147227 0159267-0307543.CSUB 2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                          Case 20-11087               Doc 1    Filed 05/12/20           Page 47 of 59

   Form          1125-A                                             Cost of Goods Sold
   (Rev. November 2018)                                | Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.                                OMB No. 1545-0123
   Department of the Treasury                         | Go to www.irs.gov/Form1125A for the latest information.
   Internal Revenue Service
   Name     SUSTAINABLE RESTAURANT HOLDINGS, INC.                                                                                   Employer Identification number

            AND SUBSIDIARIES                                                                                                           XX-XXXXXXX
   1     Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1              108,054.
   2     Purchases       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   2            3,938,922.
   3     Cost of labor    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   3            4,205,701.
   4     Additional section 263A costs (attach schedule)   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 4                     0.
   5     Other costs (attach schedule)   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           5               27,214.
   6     Total. Add lines 1 through 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              6            8,279,891.
   7     Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               7               95,498.
   8     Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
         appropriate line of your tax return. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                              8                8,184,393.
   9 a Check all methods used for valuing closing inventory:
       (i)        Cost
         (ii)     X Lower of cost or market
         (iii)        Other (Specify method used and attach explanation) |


       b Check if there was a writedown of subnormal goods ~~~~~~~~~~~~~~~~~~~~~~~                                                     |
       c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) ~~~~~~~~~~~~~~~~~~~~ |
       d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
         under LIFO ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               9d
       e If property is produced or acquired for resale, do the rules of Section 263A apply to the entity? See instructions ~~~~~~~~~~~~~~             Yes X No
       f Was there any change in determining quantities, cost, or valuations between opening and closing inventory? ~~~~~~~~~~~~~~~                    Yes X No
         If "Yes," attach explanation.


   For Paperwork Reduction Act Notice, see separate instructions.                                                                   Form 1125-A (Rev. 11-2018)




   824441
   12-03-18         JWA
                                                                                 8
16341218 147227 0159267-0307543.CSUB                                          2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                        Case 20-11087             Doc 1        Filed 05/12/20               Page 48 of 59

          3800                                               General Business Credit                                                     OMB No. 1545-0895

   Form
   Department of the Treasury
   Internal Revenue Service (99)
                                         | Go to www.irs.gov/Form3800 for instructions and the latest information.
                                        | You must attach all pages of Form 3800, pages 1, 2, and 3, to your tax return.
                                                                                                                                           201822
                                                                                                                                            Attachment
                                                                                                                                            Sequence No.
   Name(s) shown on return                                                                                                    Identifying number
   SUSTAINABLE RESTAURANT HOLDINGS, INC.
   AND SUBSIDIARIES                                                                                                                XX-XXXXXXX
    Part I Current Year Credit for Credits Not Allowed Against Tentative Minimum Tax (TMT)
           (See instructions and complete Part(s) III before Parts I and II.)
    1     General business credit from line 2 of all Parts III with box A checked                        1                             0.
    2     Passive activity credits from line 2 of all Parts III with box B checked ~~~~~~~           2
    3     Enter the applicable passive activity credits allowed for 2018. See instructions       ~~~~~~~~~~~~~~~~~             3
    4     Carryforward of general business credit to 2018. Enter the amount from line 2 of Part III with
          box C checked. See instructions for statement to attach ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 4
    5     Carryback of general business credit from 2019. Enter the amount from line 2 of Part III with
          box D checked ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       5
    6     Add lines 1, 3, 4, and 5                                                 6
    Part II       Allowable Credit
    7     Regular tax before credits:


                                                                                                       p
          ¥ Individuals. Enter the sum of the amounts from Form 1040, line 11a, and Schedule 2

                                                                                                       n
                                                                                                       n
            (Form 1040), line 46, or the sum of the amounts from Form 1040NR, lines 42 and 44


                                                                                                       m
          ¥ Corporations. Enter the amount from Form 1120, Schedule J, Part I, line 2; or the               ~~~~~~~~~~~        7                             0.

                                                                                                       n
            applicable line of your return ~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                                                                                                       n
                                                                                                       o
          ¥ Estates and trusts. Enter the sum of the amounts from Form 1041, Schedule G,
            lines 1a and 1b; or the amount from the applicable line of your return ~~~~~~~~


                                                                                                 p
                                                                                                 n
    8     Alternative minimum tax:


                                                                                                 m
          ¥ Individuals. Enter the amount from Form 6251, line 11 ~~~~~~~~~~~


                                                                                                 n
                                                                                                                                                             0.

                                                                                                 o
          ¥ Corporations. Enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      ~~~~~~~~~~~~~~~           8
          ¥ Estates and trusts. Enter the amount from Schedule I (Form 1041), line 56        ~


    9     Add lines 7 and 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    9                             0.

   10 a Foreign tax credit ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           10a
      b Certain allowable credits (see instructions) ~~~~~~~~~~~~~~~~~~~~
                                                                    10b
        c Add lines 10a and 10b      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             10c


   11     Net income tax. Subtract line 10c from line 9. If zero, skip lines 12 through 15 and enter -0- on line 16   ~~~~~   11                             0.

   12     Net regular tax. Subtract line 10c from line 7. If zero or less, enter -0- ~~~~~~~          12                 0.



                                                                                                 p
   13     Enter 25% (0.25) of the excess, if any, of line 12 over $25,000. See instructions ~~        13


                                                                                                 n
   14     Tentative minimum tax:


                                                                                                 n
          ¥ Individuals. Enter the amount from Form 6251, line 9     ~~~~~~~~~~~

                                                                                                 m
                                                                                                 n
          ¥ Corporations. Enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~                                        14


                                                                                                 n
          ¥ Estates and trusts. Enter the amount from Schedule I


                                                                                                 o
             (Form 1041), line 54    ~~~~~~~~~~~~~~~~~~~~~~~~~~~
   15     Enter the greater of line 13 or line 14 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      15


   16     Subtract line 15 from line 11. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            16


   17     Enter the smaller of line 6 or line 16 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       17
          C corporations: See the line 17 instructions if there has been an ownership change, acquisition,
          or reorganization.
   LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                       Form 3800 (2018)




   814401 01-16-19
                                                                              9
16341218 147227 0159267-0307543.CSUB                                       2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                     Case 20-11087               Doc 1        Filed 05/12/20             Page 49 of 59

   Form 3800 (2018)  SUSTAINABLE RESTAURANT HOLDINGS, INC. AN                                                                  XX-XXXXXXX         Page 2
    Part II     Allowable Credit (continued)
   Note: If you are not required to report any amounts on line 22 or 24 below, skip lines 18 through 25 and enter -0- on line 26.


   18   Multiply line 14 by 75% (0.75). See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          18


   19   Enter the greater of line 13 or line 18 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              19


   20   Subtract line 19 from line 11. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    20


   21   Subtract line 17 from line 20. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    21


   22   Combine the amounts from line 3 of all Parts III with box A, C, or D checked       ~~~~~~~~~~~~~~~~~~                       22


   23   Passive activity credit from line 3 of all Parts III with box B checked ~~~~~~~~     23
   24   Enter the applicable passive activity credit allowed for 2018. See instructions ~~~~~~~~~~~~~~~~~~                          24
   25   Add lines 22 and 24 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          25
   26   Empowerment zone and renewal community employment credit allowed. Enter the
        smaller of line 21 or line 25 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   26


   27   Subtract line 13 from line 11. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    27               0.

   28   Add lines 17 and 26 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          28               0.

   29   Subtract line 28 from line 27. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    29               0.

   30   Enter the general business credit from line 5 of all Parts III with box A checked ~~~~~~~~~~~~~~~~~                         30    216,286.


   31   Reserved ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                31



   32   Passive activity credits from line 5 of all Parts III with box B checked ~~~~~~~            32


   33   Enter the applicable passive activity credits allowed for 2018. See instructions    ~~~~~~~~~~~~~~~~~                       33


   34   Carryforward of business credit to 2018. Enter the amount from line 5 of Part III with box C checked
        and line 6 of Part III with box G checked. See instructions for statement to attach ~~~~~~~~~~~~~~~~                        34       9,342.

   35   Carryback of business credit from 2019. Enter the amount from line 5 of Part III with box D checked.
        See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           35


   36   Add lines 30, 33, 34, and 35 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     36    225,628.

   37   Enter the smaller of line 29 or line 36 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               37               0.

   38   Credit allowed for the current year. Add lines 28 and 37.
        Report the amount from line 38 (if smaller than the sum of Part I, line 6, and Part II, lines 25 and 36,


                                                                                                               p
        see instructions) as indicated below or on the applicable line of your return.

                                                                                                               n
                                                                                                               m
        ¥ Individuals. Schedule 3 (Form 1040), line 54, or Form 1040NR, line 51 ~~~~~~~~~~~~

                                                                                                               n
                                                                                                               o
        ¥ Corporations. Form 1120, Schedule J, Part I, line 5c ~~~~~~~~~~~~~~~~~~~~                                ~~~~~~
        ¥ Estates and trusts. Form 1041, Schedule G, line 2b                                                    38               0.
                                                                                                                                         Form 3800 (2018)




   814402 01-16-19
                                                                              10
16341218 147227 0159267-0307543.CSUB                                       2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                        Case 20-11087              Doc 1         Filed 05/12/20             Page 50 of 59

   Form 3800 (2018)                                                                                                                                         Page 3
   Name(s) shown on return   SUSTAINABLE RESTAURANT HOLDINGS, INC.                                                                   Identifying number

                             AND SUBSIDIARIES                                                                                         XX-XXXXXXX
    Part III         General Business Credits or Eligible Small Business Credits (see instructions)
   Complete a separate Part III for each box checked below. See instructions.
   A       X     General Business Credit From a Non-Passive Activity             E           Reserved
   B             General Business Credit From a Passive Activity                 F           Reserved
   C             General Business Credit Carryforwards                           G           Eligible Small Business Credit Carryforwards
   D             General Business Credit Carrybacks                             H          Reserved
   I       If you are filing more than one Part III with box A or B checked, complete and attach first an additional Part III combining amounts from all
        Parts III with box A or B checked. Check here if this is the consolidated Part III                                       |
                                            (a) Description of credit                                               (b)                             (c)
   Note: On any line where the credit is from more than one source, a separate Part III is needed      If claiming the credit from a
   for each pass-through entity.                                                                    pass-through entity, enter the EIN Enter the appropriate amount

    1a Investment (Form 3468, Part II only) (attach Form 3468) ~~~~~~~~~~~~~                     1a
     b Reserved ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             1b
       c    Increasing research activities (Form 6765)    ~~~~~~~~~~~~~~~~~~~                         1c
       d    Low-income housing (Form 8586, Part I only) ~~~~~~~~~~~~~~~~~~                            1d
       e    Disabled access (Form 8826) (see instructions for limitation) ~~~~~~~~~~~                 1e
       f    Renewable electricity, refined coal, and Indian coal production (Form 8835)     ~~~       1f
       g    Indian employment (Form 8845) ~~~~~~~~~~~~~~~~~~~~~~~~~                                   1g
       h    Orphan drug (Form 8820) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      1h
       i    New markets (Form 8874) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      1i
       j    Small employer pension plan startup costs (Form 8881) (see instructions for limitation)   1j
       k    Employer-provided child care facilities and services (Form 8882) (see instructions
            for limitation) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        1k
       l    Biodiesel and renewable diesel fuels (attach Form 8864) ~~~~~~~~~~~~~                     1l
       m Low sulfur diesel fuel production (Form 8896) ~~~~~~~~~~~~~~~~~~                             1m
       n Distilled spirits (Form 8906) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    1n
       o    Nonconventional source fuel (carryforward only) ~~~~~~~~~~~~~~~~~                         1o
       p    Energy efficient home (Form 8908) ~~~~~~~~~~~~~~~~~~~~~~~                                 1p
       q    Energy efficient appliance (carryforward only) ~~~~~~~~~~~~~~~~~~                         1q
       r    Alternative motor vehicle (Form 8910) ~~~~~~~~~~~~~~~~~~~~~~                              1r
       s    Alternative fuel vehicle refueling property (Form 8911) ~~~~~~~~~~~~~~                    1s
       t    Enhanced oil recovery credit (Form 8830) ~~~~~~~~~~~~~~~~~~~~                             1t
       u    Mine rescue team training (Form 8923) ~~~~~~~~~~~~~~~~~~~~~                               1u
       v    Agricultural chemicals security (carryforward only) ~~~~~~~~~~~~~~~~                      1v
       w    Employer differential wage payments (Form 8932) ~~~~~~~~~~~~~~~~                          1w
       x    Carbon oxide sequestration (Form 8933) ~~~~~~~~~~~~~~~~~~~~                               1x
       y    Qualified plug-in electric drive motor vehicle (Form 8936)   ~~~~~~~~~~~~                 1y
       z    Qualified plug-in electric vehicle (carryforward only) ~~~~~~~~~~~~~~~                    1z
       aa Employee retention (Form 5884-A) ~~~~~~~~~~~~~~~~~~~~~~~                                    1aa
       bb General credits from an electing large partnership (Schedule K-1 (Form 1065-B)) ~           1bb
       zz Other. Oil and gas production from marginal wells (Form 8904) and certain
          other credits (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~                                  1zz
   2        Add lines 1a through 1zz and enter here and on the applicable line of Part I    ~~~         2
   3        Enter the amount from Form 8844 here and on the applicable line of Part II      ~~~         3
   4a       Investment (Form 3468, Part III) (attach Form 3468) ~~~~~~~~~~~~~~~                       4a
       b    Work opportunity (Form 5884)     ~~~~~~~~~~~~~~~~~~~~~~~~~                                4b
       c    Biofuel producer (Form 6478) ~~~~~~~~~~~~~~~~~~~~~~~~~~                                   4c
       d    Low-income housing (Form 8586, Part II) ~~~~~~~~~~~~~~~~~~~~                              4d
       e    Renewable electricity, refined coal, and Indian coal production (Form 8835)     ~~~       4e
       f    Employer social security and Medicare taxes paid on certain employee
            tips (Form 8846) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         4f                                              216,286.
       g    Qualified railroad track maintenance (Form 8900) ~~~~~~~~~~~~~~~~                         4g
       h    Small employer health insurance premiums (Form 8941) ~~~~~~~~~~~~~                        4h
       i    Increasing research activities (Form 6765) ~~~~~~~~~~~~~~~~~~~~                           4i
       j    Employer credit for paid family and medical leave (Form 8994) ~~~~~~~~~~                  4j
       z    Other ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              4z
   5        Add lines 4a through 4z and enter here and on the applicable line of Part II    ~~~         5                                             216,286.
   6        Add lines 2, 3, and 5 and enter here and on the applicable line of Part II             6                                             216,286.
   814403 01-16-19                                                              11                            Form 3800 (2018)
16341218 147227 0159267-0307543.CSUB                                         2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                        Case 20-11087              Doc 1         Filed 05/12/20             Page 51 of 59

   Form 3800 (2018)                                                                                                                                         Page 3
                         SUSTAINABLE RESTAURANT HOLDINGS, INC.
   Name(s) shown on return                                                                                                           Identifying number

                         AND SUBSIDIARIES                                                                                             XX-XXXXXXX
    Part III         General Business Credits or Eligible Small Business Credits (see instructions)
   Complete a separate Part III for each box checked below. See instructions.
   A             General Business Credit From a Non-Passive Activity             E           Reserved
   B             General Business Credit From a Passive Activity                 F           Reserved
   C       X     General Business Credit Carryforwards                           G           Eligible Small Business Credit Carryforwards
   D             General Business Credit Carrybacks                             H          Reserved
   I       If you are filing more than one Part III with box A or B checked, complete and attach first an additional Part III combining amounts from all
        Parts III with box A or B checked. Check here if this is the consolidated Part III                                       |
                                            (a) Description of credit                                               (b)                             (c)
   Note: On any line where the credit is from more than one source, a separate Part III is needed      If claiming the credit from a
   for each pass-through entity.                                                                    pass-through entity, enter the EIN Enter the appropriate amount

    1a Investment (Form 3468, Part II only) (attach Form 3468) ~~~~~~~~~~~~~                     1a
     b Reserved ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             1b
       c    Increasing research activities (Form 6765)    ~~~~~~~~~~~~~~~~~~~                         1c
       d    Low-income housing (Form 8586, Part I only) ~~~~~~~~~~~~~~~~~~                            1d
       e    Disabled access (Form 8826) (see instructions for limitation) ~~~~~~~~~~~                 1e
       f    Renewable electricity, refined coal, and Indian coal production (Form 8835)     ~~~       1f
       g    Indian employment (Form 8845) ~~~~~~~~~~~~~~~~~~~~~~~~~                                   1g
       h    Orphan drug (Form 8820) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      1h
       i    New markets (Form 8874) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      1i
       j    Small employer pension plan startup costs (Form 8881) (see instructions for limitation)   1j
       k    Employer-provided child care facilities and services (Form 8882) (see instructions
            for limitation) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        1k
       l    Biodiesel and renewable diesel fuels (attach Form 8864) ~~~~~~~~~~~~~                     1l
       m Low sulfur diesel fuel production (Form 8896) ~~~~~~~~~~~~~~~~~~                             1m
       n Distilled spirits (Form 8906) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    1n
       o    Nonconventional source fuel (carryforward only) ~~~~~~~~~~~~~~~~~                         1o
       p    Energy efficient home (Form 8908) ~~~~~~~~~~~~~~~~~~~~~~~                                 1p
       q    Energy efficient appliance (carryforward only) ~~~~~~~~~~~~~~~~~~                         1q
       r    Alternative motor vehicle (Form 8910) ~~~~~~~~~~~~~~~~~~~~~~                              1r
       s    Alternative fuel vehicle refueling property (Form 8911) ~~~~~~~~~~~~~~                    1s
       t    Enhanced oil recovery credit (Form 8830) ~~~~~~~~~~~~~~~~~~~~                             1t
       u    Mine rescue team training (Form 8923) ~~~~~~~~~~~~~~~~~~~~~                               1u
       v    Agricultural chemicals security (carryforward only) ~~~~~~~~~~~~~~~~                      1v
       w    Employer differential wage payments (Form 8932) ~~~~~~~~~~~~~~~~                          1w
       x    Carbon oxide sequestration (Form 8933) ~~~~~~~~~~~~~~~~~~~~                               1x
       y    Qualified plug-in electric drive motor vehicle (Form 8936)   ~~~~~~~~~~~~                 1y
       z    Qualified plug-in electric vehicle (carryforward only) ~~~~~~~~~~~~~~~                    1z
       aa Employee retention (Form 5884-A) ~~~~~~~~~~~~~~~~~~~~~~~                                    1aa
       bb General credits from an electing large partnership (Schedule K-1 (Form 1065-B)) ~           1bb
       zz Other. Oil and gas production from marginal wells (Form 8904) and certain
          other credits (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~                                  1zz
   2        Add lines 1a through 1zz and enter here and on the applicable line of Part I    ~~~         2
   3        Enter the amount from Form 8844 here and on the applicable line of Part II      ~~~         3
   4a       Investment (Form 3468, Part III) (attach Form 3468) ~~~~~~~~~~~~~~~                       4a
       b    Work opportunity (Form 5884)     ~~~~~~~~~~~~~~~~~~~~~~~~~                                4b
       c    Biofuel producer (Form 6478) ~~~~~~~~~~~~~~~~~~~~~~~~~~                                   4c
       d    Low-income housing (Form 8586, Part II) ~~~~~~~~~~~~~~~~~~~~                              4d
       e    Renewable electricity, refined coal, and Indian coal production (Form 8835)     ~~~       4e
       f    Employer social security and Medicare taxes paid on certain employee
            tips (Form 8846) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         4f                                                  9,342.
       g    Qualified railroad track maintenance (Form 8900) ~~~~~~~~~~~~~~~~                         4g
       h    Small employer health insurance premiums (Form 8941) ~~~~~~~~~~~~~                        4h
       i    Increasing research activities (Form 6765) ~~~~~~~~~~~~~~~~~~~~                           4i
       j    Employer credit for paid family and medical leave (Form 8994) ~~~~~~~~~~                  4j
       z    Other ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              4z
   5        Add lines 4a through 4z and enter here and on the applicable line of Part II    ~~~         5                                                 9,342.
   6        Add lines 2, 3, and 5 and enter here and on the applicable line of Part II             6                                                 9,342.
   814403 01-16-19                                                              12                            Form 3800 (2018)
16341218 147227 0159267-0307543.CSUB                                         2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                              Case 20-11087                         Doc 1          Filed 05/12/20          Page 52 of 59
   SCHEDULE G
   (Form 1120)                                     Information on Certain Persons Owning the
   (Rev. December 2011)
   Department of the Treasury
                                                          Corporation's Voting Stock                                                                            OMB No. 1545-0123


   Internal Revenue Service
                                                                                     J    Attach to Form 1120.
   Name                                                                                                                                         Employer identification number (EIN)
          SUSTAINABLE RESTAURANT HOLDINGS, INC.
          AND SUBSIDIARIES                                                                         XX-XXXXXXX
     Part I  Certain Entities Owning the Corporation's Voting Stock. (Form 1120, Schedule K, Question 4a). Complete columns
                     (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or
                     tax-exempt organization that owns directly 20% or more, or owns, directly or indirectly, 50% or more of the total voting power of all
                     classes of the corporation's stock entitled to vote (see instructions).
                                                                                                                                                                       (v) Percentage
                        (i) Name of Entity                         (ii) Employer Identification     (iii) Type of Entity      (iv) Country of Organization                Owned in
                                                                          Number (if any)                                                                               Voting Stock




     Part II         Certain Individuals and Estates Owning the Corporation's Voting Stock.                                             (Form 1120, Schedule K, Question 4b).
                     Complete columns (i) through (iv) below for any individual or estate that owns directly 20% or more, or owns, directly or indirectly,
                     50% or more of the total voting power of all classes of the corporation's stock entitled to vote (see instructions).
                                                                                                                                    (iii) Country of                   (iv) Percentage
                                (i) Name of Individual or Estate                                      (ii) Identifying             Citizenship (see                        Owned in
                                                                                                     Number (if any)                 instructions)                       Voting Stock



   KRISTOFOR S. LOFGREN                                                                           XXX-XX-XXXX UNITED STATES                                             57.35%




   For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                                    Schedule G (Form 1120) (Rev. 12-2011)
   817701
   04-01-18   JWA
                                                                                                     13
16341218 147227 0159267-0307543.CSUB                                                              2018.05010 SUSTAINABLE RESTAURANT HO 01592671
  SUSTAINABLE RESTAURANT  HOLDINGS,
                    Case 20-11087   INC.
                                  Doc    AN
                                      1 Filed                                             05/12/20           Page 53 of 59                        XX-XXXXXXX

                                                                     Affiliations Schedule
   Form    851
   (Rev. October 2016)
                                 For tax year ending                      JANUARY 1, 2019
                                                         | File with each consolidated income tax return.
                                                                                                                                            .       OMB No. 1545-0123

   Department of the Treasury
   Internal Revenue Service                 | Information about Form 851 and its instructions is at www.irs.gov/form851.
   Name of common parent corporation                                                                                               Employer identification number
                                            SUSTAINABLE RESTAURANT HOLDINGS, INC                                                   XX-XXXXXXX
   Number, street, and room or suite no. If a P.O. box, see instructions.
                                            P.O. BOX 3347
   City or town, state, and ZIP code        PORTLAND, OR 97208
     Part I         Overpayment Credits, Estimated Tax Payments, and Tax Deposits (see instructions)
                                                                                                         Employer               Portion of
                                                                                                       identification      overpayment credits          Portion of tax
   Corp.                                  Name and address of corporation                                                     and estimated            deposited with
                                                                                                          number              tax payments               Form 7004
    No.
      1       Common parent corporation 
              Subsidiary corporations:
        QUICKFISH, LLC
        PO BOX 3347
      2 PORTLAND, OR   97208                                                                     XX-XXXXXXX                                  0.                          0.


      3



      4



      5



      6



      7



      8



      9



     10
                  Totals (Must equal amounts shown on the consolidated tax return)  |
     Part II       Principal Business Activity, Voting Stock Information, Etc. (see instructions)
                                                                                         Did the subsidiary        Stock holdings at beginning of year
                                                                                             make any
                                                                             PBA            nondividend     Number           Percent of                         Owned by
   Corp.                     Principal business activity (PBA)              Code                              of               voting        Percent of        corporation
                                                                                           distributions?                                      value
    No.                                                                      No.                            shares             power                               no.
                                                                                          Yes          No
      1                               FULL SERVICE RES 722511
              Common parent corporation

              Subsidiary corporations:
      2    FULL SERVICE RESTAUR                                             722511               X                 1,100 100.00 %100.00 %                                1
      3                                                                                                                                    %               %
      4                                                                                                                                    %               %
      5                                                                                                                                    %               %
      6                                                                                                                                    %               %
      7                                                                                                                                    %               %
      8                                                                                                                                    %               %
      9                                                                                                                                    %               %
     10                                                                                                                                    %               %
   810521
   04-01-18    JWA     For Paperwork Reduction Act Notice, see instructions.                                                                     Form 851 (Rev. 10-2016)
                                                                                   14
16341218 147227 0159267-0307543.CSUB                                            2018.05010 SUSTAINABLE RESTAURANT HO 01592671
  SUSTAINABLE RESTAURANT  HOLDINGS,
                    Case 20-11087   INC.
                                  Doc    AN
                                      1 Filed                                                    05/12/20            Page 54 of 59                     XX-XXXXXXX

   Form 851 (Rev. 10-2016)                                                                                                                                             Page 2
     Part III      Changes in Stock Holdings During the Tax Year
                                                                             Share-                                                                   (b) Shares held after
                                                                             holder                                          (a) Changes              changes described in
                                                                               of            Date                                                          column (a)
     Corp.                        Name of corporation                         Corp-           of                 Number of            Number of      Percent of    Percent
      No.                                                                    oration     transaction               shares                shares       voting         of
                                                                               No.                                acquired            disposed of     power         value
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %
                                                                                                                                                              %               %


   (c)    If any transaction listed above caused a transfer of a share of subsidiary stock (defined to include
          dispositions and deconsolidations), did the share's basis exceed its value at the time of the transfer? See
          instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               Yes      X No

   (d)    Did any share of subsidiary stock become worthless within the meaning of section 165 (taking into account
          the provisions of Regulations section 1.1502-80(c)) during the taxable year? See instructions     ~~~~~~~~~~~~~~~~~~                              Yes      X No

   (e)    If the equitable owners of any capital stock shown above were other than the holders of record, provide details of the changes.




   (f)    If additional stock was issued, or if any stock was retired during the year, list the dates and amounts of these transactions.




   JWA                                                                                                                                              Form 851 (Rev. 10-2016)




   810522
   04-01-18
                                                                                      15
16341218 147227 0159267-0307543.CSUB                                               2018.05010 SUSTAINABLE RESTAURANT HO 01592671
  SUSTAINABLE RESTAURANT  HOLDINGS,
                    Case 20-11087   INC.
                                  Doc    AN
                                      1 Filed                                                    05/12/20          Page 55 of 59                             XX-XXXXXXX

   Form 851 (Rev. 10-2016)                                                                                                                                                     Page 3
       Part IV       Additional Stock Information (see instructions)
   1    During the tax year, did the corporation have more than one class of stock outstanding? ~~~~~~~~~~~~~~~~~~~                                        Yes          X No
        If "Yes," enter the name of the corporation and list and describe each class of stock.

       Corp.
        No.                                     Name of corporation                                                                  Class of stock




   2    During the tax year, was there any member of the consolidated group that reaffiliated within 60
        months of disaffiliation? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          Yes          X No
        If "Yes," enter the name of the corporation(s) and explain circumstances.

       Corp.
        No.                                     Name of corporation                                                                   Explanation




   3    During the tax year, was there any arrangement in existence by which one or more persons that
        were not members of the affiliated group could acquire any stock, or acquire any voting power
        without acquiring stock, in the corporation, other than a de minimis amount, from the corporation
        or another member of the affiliated group? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 Yes          X No
        If "Yes," enter the name of the corporation and see the instructions for the percentages to enter in columns
        (a), (b), and (c).

       Corp.                                                                                                                               (b)                         (c)
                                                                                                                (a)
                                                Name of corporation                                                              Percent of outstanding          Percent of voting
        No.                                                                                               Percent of value
                                                                                                                                      voting stock                    power


                                                                                                                             %                        %                              %


                                                                                                                             %                        %                              %


                                                                                                                             %                        %                              %


                                                                                                                             %                        %                              %
    Corp. No.     (d) Provide a description of any arrangement.




   JWA                                                                                                                                                    Form 851 (Rev. 10-2016)




   810541
   04-01-18
                                                                                       16
16341218 147227 0159267-0307543.CSUB                                                2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                                        Case 20-11087                          Doc 1              Filed 05/12/20                           Page 56 of 59

               4562                                                         Depreciation and Amortization                                                                                         OMB No. 1545-0172

   Form


   Department of the Treasury
                                                                              (Including Information on Listed Property)
                                                                                                 | Attach to your tax return.
                                                                                                                                                                   OTHER
                                                                                                                                                                                                    2018
                                                                                                                                                                                                    Attachment
   Internal Revenue Service   (99)                         | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                                Sequence No.   179
   Name(s) shown on return                                                                                                      Business or activity to which this form relates                  Identifying number

   SUSTAINABLE RESTAURANT HOLDINGS, INC.
   AND SUBSIDIARIES                                                                 OTHER DEPRECIATION                               XX-XXXXXXX
    Part I Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
    1 Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                            1
    2 Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                                      2
    3 Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                                       3
    4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                                               4
    5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions                            5
    6                                           (a) Description of property                                            (b) Cost (business use only)               (c) Elected cost




    7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                      7
    8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                                8
    9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            9
   10 Carryover of disallowed deduction from line 13 of your 2017 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                                        10
   11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                                         11


                                                                                                                                            9
   12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                                                 12
   13 Carryover of disallowed deduction to 2019. Add lines 9 and 10, less line 12                                                                 13
   Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
    Part II              Special Depreciation Allowance and Other Depreciation (Don't include listed property. )
   14 Special depreciation allowance for qualified property (other than listed property) placed in service during
      the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                                    14             587,553.
   15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                  15
   16 Other depreciation (including ACRS)                                                                                                          16                   1,161.
    Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                   Section A
   17 MACRS deductions for assets placed in service in tax years beginning before 2018                                                    ~~~~~~~~~~~~~~                                17             291,003.
   18                                                                                                           J
            If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here

                                        Section B - Assets Placed in Service During 2018 Tax Year Using the General Depreciation System
                                                                              (b) Month and            (c) Basis for depreciation
                       (a) Classification of property                          year placed            (business/investment use               (d) Recovery     (e) Convention      (f) Method   (g) Depreciation deduction
                                                                                 in service             only - see instructions)                 period


   19a            3-year property
        b         5-year property
        c         7-year property
        d         10-year property
        e         15-year property
        f         20-year property
        g         25-year property                                                                                                            25 yrs.                                S/L
                                                                                      /                                                      27.5 yrs.             MM                S/L
        h         Residential rental property
                                                                                      /                                                      27.5 yrs.             MM                S/L
                                                                                   SEE
                                                                                    /  STATEMENT 4                                            39 yrs.              MM                S/L                  12,816.
        i         Nonresidential real property
                                                                    /                                                 MM         S/L
                                      Section C - Assets Placed in Service During 2018 Tax Year Using the Alternative Depreciation System
   20a            Class life                                                                                                                                                         S/L
     b            12-year                                                                                                                     12 yrs.                                S/L
     c            30-year                                                             /                                                       30 yrs.              MM                S/L
     d            40-year                                                             /                                                       40 yrs.              MM                S/L
    Part IV              Summary (See instructions.)
   21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                     21
   22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
            Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr.                                                                 22             892,533.
   23 For assets shown above and placed in service during the current year, enter the
      portion of the basis attributable to section 263A costs                                                                         23
   816251 12-26-18          LHA For Paperwork Reduction Act Notice, see separate17
                                                                                instructions.                                                                                                        Form 4562 (2018)
16341218 147227 0159267-0307543.CSUB                                                                        2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                             Case 20-11087             Doc 1         Filed 05/12/20              Page 57 of 59

   Form 4562 (2018)                 SUSTAINABLE RESTAURANT HOLDINGS, INC. AN                                             XX-XXXXXXX                                                Page 2
    Part V Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
               entertainment, recreation, or amusement.)
               Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
               24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                  Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
   24a Do you have evidence to support the business/investment use claimed?               Yes              No 24b If "Yes," is the evidence written?                      Yes        No
                 (a)                 (b)              (c)                (d)                       (e)             (f)          (g)             (h)                              (i)
         Type of property            Date          Business/                             Basis for depreciation
                                                                                                                Recovery     Method/       Depreciation                      Elected
                                  placed in       investment           Cost or
        (list vehicles first)                                       other basis
                                                                                         (business/investment
                                                                                                                 period    Convention       deduction                      section 179
                                   service      use percentage                                  use only)
                                                                                                                                                                               cost
   25 Special depreciation allowance for qualified listed property placed in service during the tax year and
      used more than 50% in a qualified business use                                                      25



                                         !    !
   26 Property used more than 50% in a qualified business use:



                                         !    !
                                                             %



                                         !    !
                                                             %
                                                        %



                                         !    !
   27 Property used 50% or less in a qualified business use:



                                         !    !
                                                             %                                                           S/L -



                                         !    !
                                                             %                                                           S/L -
                                                             %                                                           S/L -
   28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~ 28
   29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                             29
                                                            Section B - Information on Use of Vehicles
   Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
   to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                         (a)               (b)               (c)               (d)                        (e)                     (f)
   30 Total business/investment miles driven during the                Vehicle           Vehicle           Vehicle           Vehicle                    Vehicle                 Vehicle
      year (don't include commuting miles) ~~~~~~~
   31 Total commuting miles driven during the year ~
   32 Total other personal (noncommuting) miles
       driven~~~~~~~~~~~~~~~~~~~~~
   33 Total miles driven during the year.
      Add lines 30 through 32 ~~~~~~~~~~~~
   34 Was the vehicle available for personal use                  Yes         No      Yes         No     Yes     No       Yes        No          Yes          No          Yes         No
      during off-duty hours? ~~~~~~~~~~~~
   35 Was the vehicle used primarily by a more
      than 5% owner or related person? ~~~~~~
   36 Is another vehicle available for personal
      use? 
                               Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
   Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
   more than 5% owners or related persons.
   37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your                                                 Yes        No
      employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
      employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
   39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   40 Do you provide more than five vehicles to your employees, obtain information from your employees about
       the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
      Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
    Part VI Amortization
                         (a)                               (b)                (c)                    (d)         (e)                                                      (f)
                      Description of costs                Date amortization         Amortizable                 Code                 Amortization                  Amortization
                                                               begins                amount                    section           period or percentage              for this year




                                                               ! !
   42 Amortization of costs that begins during your 2018 tax year:
   WEBSITE                                               073118                           7,500.                                    180M                                      208.

                                                               ! !
   WEBSITE                                               081618                           3,500.                                    180M                                       97.
   43 Amortization of costs that began before your 2018 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     43                          9,438.
   44 Total. Add amounts in column (f). See the instructions for where to report                                             44                          9,743.
   816252 12-26-18                                                                                                                                                     Form 4562 (2018)
                                                                                      18
16341218 147227 0159267-0307543.CSUB                                               2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                                       Case 20-11087                       Doc 1          Filed 05/12/20                      Page 58 of 59

              4562                                                     Depreciation and Amortization                                                                                     OMB No. 1545-0172

   Form


   Department of the Treasury
                                                                           (Including Information on Listed Property)
                                                                                           | Attach to your tax return.
                                                                                                                                                          OTHER
                                                                                                                                                                                           2018
                                                                                                                                                                                           Attachment
   Internal Revenue Service   (99)                      | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                          Sequence No.   179
   Name(s) shown on return                                                                                             Business or activity to which this form relates                  Identifying number

   SUSTAINABLE RESTAURANT HOLDINGS, INC.
   AND SUBSIDIARIES                                                                 OTHER DEPRECIATION                               XX-XXXXXXX
    Part I Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
    1 Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                1        1,000,000.
    2 Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                             2
    3 Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                              3        2,500,000.
    4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                                      4
    5 Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions                         5
    6                                        (a) Description of property                                       (b) Cost (business use only)              (c) Elected cost




    7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                      7
    8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                       8
    9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                   9
   10 Carryover of disallowed deduction from line 13 of your 2017 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                               10
   11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                                11


                                                                                                                                  9
   12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                                        12                             0.
   13 Carryover of disallowed deduction to 2019. Add lines 9 and 10, less line 12                                                    13
   Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
    Part II             Special Depreciation Allowance and Other Depreciation (Don't include listed property. )
   14 Special depreciation allowance for qualified property (other than listed property) placed in service during
      the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                           14
   15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                         15
   16 Other depreciation (including ACRS)                                                                                                 16
    Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                   Section A
   17 MACRS deductions for assets placed in service in tax years beginning before 2018                                           ~~~~~~~~~~~~~~                                17
   18                                                                                                         J
            If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here

                                      Section B - Assets Placed in Service During 2018 Tax Year Using the General Depreciation System
                                                                           (b) Month and        (c) Basis for depreciation
                      (a) Classification of property                        year placed        (business/investment use            (d) Recovery      (e) Convention      (f) Method   (g) Depreciation deduction
                                                                              in service         only - see instructions)              period


   19a           3-year property
        b        5-year property
        c        7-year property
        d        10-year property
        e        15-year property
        f        20-year property
        g        25-year property                                                                                                   25 yrs.                                 S/L
                                                                                  /                                                27.5 yrs.              MM                S/L
        h        Residential rental property
                                                                                  /                                                27.5 yrs.              MM                S/L
                                                                                  /                                                 39 yrs.               MM                S/L
        i        Nonresidential real property
                                                                  /                                                 MM         S/L
                                    Section C - Assets Placed in Service During 2018 Tax Year Using the Alternative Depreciation System
   20a           Class life                                                                                                                                                 S/L
     b           12-year                                                                                                             12 yrs.                                S/L
     c           30-year                                                          /                                                  30 yrs.              MM                S/L
     d           40-year                                                          /                                                  40 yrs.              MM                S/L
    Part IV             Summary (See instructions.)
   21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            21
   22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
            Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr.                                                        22
   23 For assets shown above and placed in service during the current year, enter the
      portion of the basis attributable to section 263A costs                                                            23
   816251 12-26-18         LHA For Paperwork Reduction Act Notice, see separate19
                                                                               instructions.                                                                                                Form 4562 (2018)
16341218 147227 0159267-0307543.CSUB                                                                2018.05010 SUSTAINABLE RESTAURANT HO 01592671
                                             Case 20-11087             Doc 1         Filed 05/12/20              Page 59 of 59

   Form 4562 (2018)                 SUSTAINABLE RESTAURANT HOLDINGS, INC. AN                                             XX-XXXXXXX                                                Page 2
    Part V Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
               entertainment, recreation, or amusement.)
               Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
               24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                  Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
   24a Do you have evidence to support the business/investment use claimed?               Yes              No 24b If "Yes," is the evidence written?                      Yes        No
                 (a)                 (b)              (c)                (d)                       (e)             (f)          (g)             (h)                              (i)
         Type of property            Date          Business/                             Basis for depreciation
                                                                                                                Recovery     Method/       Depreciation                      Elected
                                  placed in       investment           Cost or
        (list vehicles first)                                       other basis
                                                                                         (business/investment
                                                                                                                 period    Convention       deduction                      section 179
                                   service      use percentage                                  use only)
                                                                                                                                                                               cost
   25 Special depreciation allowance for qualified listed property placed in service during the tax year and
      used more than 50% in a qualified business use                                                      25



                                         !    !
   26 Property used more than 50% in a qualified business use:



                                         !    !
                                                             %



                                         !    !
                                                             %
                                                        %



                                         !    !
   27 Property used 50% or less in a qualified business use:



                                         !    !
                                                             %                                                           S/L -



                                         !    !
                                                             %                                                           S/L -
                                                             %                                                           S/L -
   28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~ 28
   29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                             29
                                                            Section B - Information on Use of Vehicles
   Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
   to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                         (a)               (b)               (c)               (d)                        (e)                     (f)
   30 Total business/investment miles driven during the                Vehicle           Vehicle           Vehicle           Vehicle                    Vehicle                 Vehicle
      year (don't include commuting miles) ~~~~~~~
   31 Total commuting miles driven during the year ~
   32 Total other personal (noncommuting) miles
       driven~~~~~~~~~~~~~~~~~~~~~
   33 Total miles driven during the year.
      Add lines 30 through 32 ~~~~~~~~~~~~
   34 Was the vehicle available for personal use                  Yes         No      Yes         No     Yes     No       Yes        No          Yes          No          Yes         No
      during off-duty hours? ~~~~~~~~~~~~
   35 Was the vehicle used primarily by a more
      than 5% owner or related person? ~~~~~~
   36 Is another vehicle available for personal
      use? 
                               Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
   Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
   more than 5% owners or related persons.
   37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your                                                 Yes        No
      employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
      employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
   39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   40 Do you provide more than five vehicles to your employees, obtain information from your employees about
       the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
      Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
    Part VI Amortization
                         (a)                               (b)                (c)                    (d)         (e)                                                      (f)
                      Description of costs                Date amortization         Amortizable                 Code                 Amortization                  Amortization
                                                               begins                amount                    section           period or percentage              for this year




                                                               ! !
   42 Amortization of costs that begins during your 2018 tax year:



                                                               ! !
   43 Amortization of costs that began before your 2018 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     43
   44 Total. Add amounts in column (f). See the instructions for where to report                                             44
   816252 12-26-18                                                                                                                                                     Form 4562 (2018)
                                                                                      20
16341218 147227 0159267-0307543.CSUB                                               2018.05010 SUSTAINABLE RESTAURANT HO 01592671
